Exhibit 10.1

 



Execution Version

 



 

 

CREDIT AGREEMENT

 

dated as of December 31, 2018

 

among

 

WORKHORSE GROUP INC.
as the Borrower,

 

THE PERSONS PARTY HERETO
as Lenders,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION
as the Agent

 

 

 



 

 

 

 

 

 

 

 

 

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE AND
TREASURY REGULATIONS THEREUNDER, THE LOANS ARE BEING ISSUED WITH ORIGINAL ISSUE
DISCOUNT. REQUESTS FOR INFORMATION REGARDING THE ISSUE PRICE, ORIGINAL ISSUE
DISCOUNT, ISSUE DATE AND YIELD TO MATURITY ON THE LOANS MAY BE DIRECTED TO THE
BORROWER AT 100 COMMERCE DRIVE, LOVELAND, OHIO 45140; ATTN: CHIEF FINANCIAL
OFFICER.

 

 

 

 

Table of Contents

 

        Page           Section 1. Definitions; Interpretation 1   1.1
Definitions 1   1.2 Interpretation 21         Section 2. Credit Facilities 21  
2.1 Loans 21     2.1.1 Loans 21     2.1.2 General 22   2.2 Loan Accounting 22  
  2.2.1 Recordkeeping 22     2.2.2 Notes 22   2.3 Interest 22     2.3.1 Interest
Rate 22     2.3.2 Interest Payments 23     2.3.3 Computation of Interest 23    
2.3.4 Original Issue Discount; Allocation of Issue Price 23   2.4 Amortization;
Prepayment 24     2.4.1 Amortization 24     2.4.2 Mandatory Prepayment 24    
2.4.3 Voluntary Prepayment; Voluntary Tranche Two Commitment Termination 24  
2.5 Payment Upon Maturity 25   2.6 Making of Payments 25   2.7 Application of
Payments and Proceeds 25   2.8 Payment Dates 25   2.9 Set-off 25   2.10 Currency
Matters 25   2.11 Protective Advances 26   2.12 Fees 26     2.12.1 Facility Fee
26     2.12.2 Prepayment Premium Amount 26     2.12.3 Agent Fees 27   2.13 LIBOR
27   2.14 Funding Losses 27   2.15 Changes in Law; Impracticability or
Illegality; Alternate Rate of Interest 27         Section 3. Yield Protection 28
  3.1 Taxes 28   3.2 Increased Cost 31   3.3 Mitigation of Circumstances 32  
3.4 Conclusiveness of Statements; Survival 32

 



i 

 

 

TABLE OF CONTENTS

 

        Page         Section 4. Conditions Precedent 32   4.1 Closing Date 32  
  4.1.1 Delivery of Loan Documents 32     4.1.2 Representations and Warranties
34     4.1.3 No Default 34     4.1.4 No Material Adverse Change 34     4.1.5
Payment of Fees and Expenses 35   4.2 Tranche Two Loans 35     4.2.1 Delivery of
Tranche Two Borrowing Request 35     4.2.2 Tranche Two Conditions to Borrowing
35     4.2.3 Payment of Fees and Expenses 36     4.2.4 Officer’s Certificate 36
    4.2.5 Representations and Warranties 36     4.2.6 No Default 36     4.2.7 No
Material Adverse Change 36           Section 5. Representations and Warranties
36   5.1 Organization 36   5.2 Authorization; No Conflict 37   5.3 Validity;
Binding Nature 37   5.4 Financial Condition 37   5.5 No Material Adverse Change
37   5.6 Litigation 37   5.7 Ownership of Properties; Liens; Real Property 38  
5.8 Capitalization; Subsidiaries 38   5.9 Pension Plans 39   5.10 Compliance
with Law; Investment Company Act 39   5.11 Margin Stock 39   5.12 Taxes 39  
5.13 Solvency 40   5.14 Environmental Matters 40   5.15 Insurance 40   5.16
Information 40   5.17 Intellectual Property 41   5.18 Labor Matters 43   5.19 No
Default 44   5.20 Foreign Assets Control Regulations and Anti-Money Laundering
44     5.20.1 Sanctions 44     5.20.2 PATRIOT Act 44   5.21 Non-Competes 44  
5.22 Material Contracts 45   5.23 [Reserved.] 45   5.24 [Reserved.] 45   5.25
Existing Indebtedness; Investments, Guarantees and Certain Contracts 45   5.26
Affiliated Agreements 45   5.27 Names; Locations of Offices, Records and
Collateral; Deposit Accounts 46   5.28 Broker’s or Finder’s Commissions 46

 



ii 

 

 

TABLE OF CONTENTS

 

        Page         Section 6. Affirmative Covenants 46   6.1 Information 46  
  6.1.1 Annual Report 46     6.1.2 Quarterly Reports 47     6.1.3 Monthly
Reports 47     6.1.4 Compliance Certificate 47     6.1.5 Revenues 47     6.1.6
Board Minutes 48     6.1.7 Notice of Default; Litigation; Benefit Plan Matters
48     6.1.8 Budgets 49     6.1.9 Reports to Governmental Authorities and
Shareholders 49     6.1.10 Updated Schedules to the Security Agreement 49    
6.1.11 Other Information 49   6.2 Books; Records; Inspections 49   6.3
Maintenance of Property; Insurance 50   6.4 Compliance with Laws and Contractual
Obligations; Payment of Taxes and Liabilities 51   6.5 Maintenance of Existence
52   6.6 Governmental Approvals 52   6.7 Environmental Matters 52   6.8 Further
Assurances 52   6.9 Payments in Respect of Subject Purchase Orders. 54   6.10
[Reserved.] 54   6.11 Conference Calls 54   6.12 [Reserved.] 54   6.13 Board
Matters 55     6.13.1 Board Observer Right 55     6.13.2 Expenses 55   6.14
Payment of Debt 55   6.15 Post-Closing Obligations 55         Section 7.
Negative Covenants 56   7.1 Debt 56   7.2 Liens 58   7.3 Restricted Payments 59
  7.4 Mergers; Consolidations; Asset Sales 60   7.5 Modification of
Organizational Documents. 62   7.6 Use of Proceeds 62   7.7 Transactions with
Affiliates 62   7.8 Inconsistent Agreements 62   7.9 Business Activities 62  
7.10 Investments 63   7.11 Fiscal Year 63   7.12 Deposit Accounts and Securities
Accounts 63   7.13 Sale-Leasebacks 64   7.14 Hazardous Substances 64   7.15
[Reserved.] 64   7.16 Subsidiaries, Partnerships and Joint Ventures 64   7.17
Reserve Account 64   7.18 Subordinated Debt 64   7.19 Financial Covenants. 64  
  7.19.1 Liquidity 64     7.19.2 Total Leverage Ratio 64     7.19.3 Debt Service
Coverage Ratio 65   7.2 Equity Cure. 65   7.21 Benefit Plan Matters 66   7.22
Truth of Statements 66

 



iii 

 

 

TABLE OF CONTENTS

 

        Page         Section 8. Events of Default; Remedies 66   8.1 Events of
Default 66     8.1.1 Payment Default 66     8.1.2 Default Under Other Debt. 66  
  8.1.3 Bankruptcy; Insolvency 67     8.1.4 Non-Compliance with Loan Documents
67     8.1.5 Representations; Warranties 67     8.1.6 Judgments 67     8.1.7
Attachment; Levy; Restraint on Business 68     8.1.8 Invalidity of Collateral
Documents 68     8.1.9 Lien Priority 68     8.1.10 Invalidity of Subordination
Provisions 68     8.1.11 Change of Control 68     8.1.12 Benefit Plan Liability
68     8.1.13 Material Adverse Effect 68   8.2 Remedies 69         Section 9.
The Agent 69   9.1 Appointment; Authorization 69   9.2 Delegation of Duties 69  
9.3 Exculpatory Provisions 70   9.4 Reliance by Agent 71   9.5 Successor Agent
71   9.6 Non-Reliance on the Agent 71   9.7 Collateral Matters 71   9.8
Reimbursement by Lenders 72         Section 10. Miscellaneous 72   10.1 Waiver;
Amendments 72   10.2 Notices 74   10.3 Costs; Expenses 74   10.4 Indemnification
by the Borrower 75   10.5 Marshaling; Payments Set Aside 75   10.6 Nonliability
of the Lenders 75   10.7 Confidentiality 76   10.8 Captions 76   10.9 Nature of
Remedies 76   10.10 Counterparts 76   10.11 Severability 76   10.12 Entire
Agreement 77   10.13 Successors; Assigns 77   10.14 Governing Law 77   10.15
Assignment and Assumption 77   10.16 Participations 78   10.17 Forum Selection;
Consent to Jurisdiction; Service of Process 78   10.18 Waiver of Jury Trial 78

 

SCHEDULES

 

Schedule 1.1 Commitment Schedule Schedule 10.2 Addresses for Notices

 

EXHIBITS

 

Exhibit A Form of Note Exhibit B Form of Compliance Certificate Exhibit C Form
of Tranche Two Borrowing Request

 

 



iv 

 

 



CREDIT AGREEMENT

 

This Credit Agreement dated as of December 31, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is made
among Workhorse Group Inc., a Nevada corporation (the “Borrower”), Wilmington
Trust, National Association, not individually, but as the Agent (as defined
below) for the financial institutions from time to time party to this Agreement
(collectively, with their permitted successors and assignees, the “Lenders”),
and the Lenders from time to time party hereto.

 

The Borrower has agreed to enter into this Agreement with the Lenders and the
Agent evidencing the Lenders’ agreement to advance, and the Borrower’s agreement
to incur the Loans on the terms and conditions set forth herein, and in
connection therewith, for the parties to make the representations and
warranties, covenants and undertakings as hereinafter set forth.

 

Section 1. Definitions; Interpretation.

 

1.1 Definitions. When used herein the following terms shall have the following
meanings:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Stock of any Person, or otherwise causing any Person to become a
Subsidiary, (c) a merger, consolidation, amalgamation or any other combination
with another Person (other than a combination between two Persons that prior to
the merger, consolidation, amalgamation or combination were already Loan
Parties) and (d) the acquisition from any Person of a line of business,
division, branch or new product line, or of material marketing rights, material
patent rights or other material Intellectual Property rights with respect to a
new product line, new operating division, new product or potential product.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person. A
Person shall be deemed to be “controlled by” any other Person if such Person
possesses, directly or indirectly, power to vote 20% or more of the securities
(on a fully diluted basis) having ordinary voting power for the election of
directors or managers or power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise. Unless
expressly stated otherwise herein, neither the Agent nor any Lender shall be
deemed an Affiliate of any Loan Party.

 

“Agent” means Wilmington Trust, National Association in its capacity as
administrative and collateral agent for the Lenders hereunder and any successor
thereto in such capacity.

 

“Agent Fee Letter” means that certain Fee Letter, dated as of the Closing Date,
between the Borrower and the Agent, in each case relating to the transactions
contemplated by this Agreement.

 

“Agreement” has the meaning set forth in the Preamble.

 



 

 

 

“Amortization Dates” means June 30, 2020, December 31, 2020, and June 30, 2021.

 

“Applicable Contract Rate” means, as determined by the Agent in accordance with
the terms hereof, the per annum rate of interest (based on a year of 360 days)
equal to LIBOR plus 7.625%.

 

“Applicable Law” means, in relation to any subject, all provisions applicable to
that subject of all (i) constitutions, treaties, statutes, laws, rules,
regulations and ordinances of any Governmental Authority, (ii) authorizations,
consents, approvals, permits or licenses issued by, or a registration or filing
with, any Governmental Authority and (iii) orders, decisions, judgments, awards
and decrees of any Governmental Authority (including common law and principles
of public policy).

 

“Authorization” means all material licenses, consents, certificates, permits,
authorizations, approvals, franchises, registrations, qualifications and other
rights from, and all declarations and filings with all applicable Governmental
Authorities and self-regulatory authorities.

 

“Benefit Plan” means any: (i) Pension Plan, (ii) Multiemployer Pension Plan, or
(iii) plan that provides welfare benefits to terminated employees, other than to
the extent required by section 4980B(f) of the Code and the corresponding
provisions of ERISA or similar local law and for which the participant pays the
full cost.

 

“Board” means the Board of Directors of the Borrower.

 

“Board Observer” has the meaning set forth in Section 6.13.1.

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrowing Request” means an irrevocable written notice of borrowing delivered
by the Borrower to the Agent and appropriately specifying (a) the aggregate
principal amount of the Loans to be incurred, (b) the date of such borrowing
(which shall be a Business Day), (c) the account details and wiring instructions
for the Borrower and (d) that the applicable conditions set forth in Section 4
of this Agreement have been satisfied.

 

“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person (or a finance lease upon adoption by the Borrower
of ASU No. 2016-02, Leases (Topic 842)).

 

“Capital Stock” means all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in, or Stock Equivalents (regardless of how designated) of,
a Person (other than an individual), whether voting or non-voting.

 



 2

 

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case rated at least A-l by S&P Global Ratings or
P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit (or time
deposit represented by a certificate of deposit) or banker’s acceptance maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) above which (i) is secured by a fully perfected security interest
in any obligation of the type described in any of clauses (a) through (c) above
and (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder, (e) money market accounts or mutual funds which
invest predominantly in assets satisfying the foregoing requirements and (f)
other short term liquid investments approved in writing by the Required Lenders.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

“Change of Control” means an event or series of events by which:

 

(a) any “person” or “group” (within the meaning of the Exchange Act and the
rules of the SEC thereunder) shall own, directly or indirectly, beneficially or
of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Borrower;

 

(b) a Key Person Event;

 

(c) a majority of the seats (other than vacant seats) on the Board shall at any
time be occupied by persons who were neither (i) nominated by the Board or the
Required Lenders nor (ii) appointed by directors so nominated;

 

(d) the Borrower shall cease to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Capital Stock of the Guarantors
(except, in the case of Surefly, Inc., pursuant to a transaction approved by the
Required Lenders in their reasonable discretion); or

 

(e) all or substantially all of the assets of the Borrower and the Guarantors,
taken as a whole, are sold, conveyed, transferred or otherwise disposed of in
any one or more related transactions.

 

“Closing Date” means the date on which the conditions set forth in Section 4.1
have been satisfied or waived by the Lenders or, at the direction of the
Lenders, the Agent, in its sole discretion.

 



 3

 

 

“Collateral” shall mean the property of the Loan Parties described in any
Collateral Document pursuant to, or in connection with which, any Loan Party or
any other Person grants a Lien to the Agent for its benefit and the benefit of
the Lenders.

 

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Required Lenders and the Agent in their
reasonable discretion pursuant to which a mortgagee or lessor of real property
on which Collateral is stored or otherwise located, or a warehouseman, processor
or other bailee of inventory or other property owned by any Loan Party,
acknowledges the Liens of the Agent and waives (or, if approved by the Required
Lenders, subordinates) any Liens held by such Person on such property, and, in
the case of any such agreement with a mortgagee or lessor, permits the Agent
reasonable access to and use of such real property during the continuance of an
Event of Default to assemble, collect and sell any Collateral stored or
otherwise located thereon.

 

“Collateral Documents” means, collectively, the Guarantee, the Security
Agreement, each IP Security Agreement, each Mortgage, the Pledge Agreement, any
Collateral Access Agreement, any Control Agreement and each other agreement or
instrument pursuant to or in connection with which any Loan Party grants a
security interest in any Collateral to the Agent, for its benefit and the
benefit of the Lenders, or pursuant to which any such security interest in
Collateral is perfected, each as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

“Commitments” means the Tranche One Commitment and the Tranche Two Commitment.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1. 1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B or otherwise reasonably satisfactory to the Required Lenders in all
respects.

 

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries for such period, excluding any gains or noncash
losses from Dispositions (other than the sale of inventory), any extraordinary
gains or extraordinary non-cash losses and any gains or non-cash losses from
discontinued operations.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Contingent Obligation” means any agreement, undertaking
or arrangement by which any Person guarantees, endorses or otherwise becomes or
is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to or otherwise to
invest in a debtor, to provide security for the obligations of a debtor or
otherwise to assure a creditor against loss) any indebtedness, obligation or
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Stock of any other Person. The amount of any
Person’s obligation in respect of any Contingent Obligation shall (subject to
any limitation set forth therein) be deemed to be the principal amount of the
indebtedness, obligation or other liability supported thereby or the amount of
the dividends or distributions guaranteed, as applicable.

 



 4

 

 

“Control” means the direct or indirect power to directly or indirectly direct
the management or policies of a Person or control the membership or voting of
the board of directors or other governing body of such Person (whether or not
the power has statutory, legal or equitable force or arises by means of
statutory, legal or equitable rights or trusts, agreements, arrangements,
understandings, practices, the ownership of any interest in securities, bonds or
instruments of the entity or otherwise).

 

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Loan Party,
the Agent and the depository, securities intermediary or commodities
intermediary, for the purpose of establishing the Agent’s control of such
deposit account, bank account or securities account under applicable United
States or other law, each in form and substance reasonably satisfactory to the
Required Lenders and the Agent.

 

“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control, and all members of an affiliated service
group which, together with a Loan Party, are treated as a single employer under
Section 414 of the IRC or Section 4001 of ERISA.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Costs” means, with respect to any Person, (a) all fees and charges of any
counsel, accountants, auditors, appraisers, consultants and other professionals
to such Person, as selected by such Person in its sole discretion, and (b) all
court costs and similar legal expenses.

 

“Cure Amount” has the meaning set forth in Section 7.20.

 

“Cure Quarter” has the meaning set forth in Section 7.20.

 

“Current Value” has the meaning set forth in Section 6.8(f).

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
that do not have payment terms exceeding 90 days and are not overdue for more
than 90 days), (e) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person
(with the amount thereof being measured as the fair market value of such
property), (f) all obligations, contingent or otherwise, with respect to letters
of credit (whether or not drawn), banker’s acceptances and surety bonds issued
for the account of such Person, (g) all Hedging Obligations of such Person, (h)
all Contingent Obligations of such Person for obligations of any other Person
constituting Debt (under another clause of this definition) of such Person, (i)
earn-out, purchase price adjustment and similar obligations, in each case, that
would appear as a liability on a balance sheet under GAAP, (j) all obligations
of such Person under any synthetic lease transaction, where such obligations are
considered borrowed money indebtedness for income tax purposes but the
transaction is classified as an operating lease in accordance with GAAP and (k)
all indebtedness of the types listed in clauses (a) through (j) of any
partnership of which such Person is a general partner.

 



 5

 

 

“Debt Service Coverage Ratio” means the ratio, as of any date of determination,
of (a) EBITDA for the period of four consecutive Fiscal Quarters then most
recently ended for which financial statements under Section 6.1.1 or Section
6.1.2, as applicable, have been delivered (or are required to have been
delivered), in each case for the Borrower and its Subsidiaries on a consolidated
basis to (b) the sum of (x) Interest Expense and (y) any payments in respect of
operating leases, in each case of clauses (a) and (b) for the Borrower and its
Subsidiaries on a consolidated basis; provided that for purposes of calculating
the Debt Service Coverage Ratio (i) as of September 30, 2019, clause (a) above
shall be calculated as (X) the consolidated EBITDA of the Borrower and its
Subsidiaries for the Fiscal Quarter ended September 30, 2019 multiplied by (Y)
four, (ii) as of December 31, 2019, clause (a) above shall be calculated as (X)
the consolidated EBITDA of the Borrower and its Subsidiaries for the Fiscal
Quarters ended September 30, 2019 and December 31, 2019 multiplied by (Y) two,
and (iii) as of March 31, 2020, clause (a) above shall be calculated as (X) the
consolidated EBITDA of the Borrower and its Subsidiaries for the Fiscal Quarters
ended September 30, 2019, December 31, 2019 and March 31, 2020 multiplied by (Y)
four divided by three.

 

“Default” means any event that, if it continues uncured and unwaived, will, with
the lapse of time or the giving of notice or both, constitute an Event of
Default.

 

“Default Rate” has the meaning set forth in Section 2.3.1(c).

 

“Disclosure Letter” means the letter dated as of the Closing Date delivered by
the Loan Parties to the Agent and the Lenders in connection with the execution
and delivery of this Agreement.

 

“Disposition” has the meaning set forth in Section 7.4(b).

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security or other Capital Stock into which it is convertible or for which
it is exchangeable), or upon the happening of any event or condition (other than
customary asset sale offers and redemptions upon the change of control, in each
case so long as any rights of the holders thereof upon the occurrence of such
change of control or asset sale shall be subject to the prior repayment in full
of the Obligations), less than 180 days after the last day of the term of this
Agreement (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, (c) provides for the scheduled payments of dividends or
distributions in cash, or (d) is or becomes convertible into or exchangeable for
Debt or any other Capital Stock that would constitute Disqualified Stock.

 



 6

 

 

“Dollar” and “$” mean lawful currency of the United States of America.

 

“EBITDA” means, for any Person and its Subsidiaries for any period, Consolidated
Net Income for such period plus, to the extent deducted in determining such
Consolidated Net Income for such period (and without duplication), (i) Interest
Expense, (ii) income tax expense (including tax accruals), (iii) depreciation
and amortization (but excluding patent amortization, if any), (iv) any non-cash
charges or expenses approved by the Required Lenders in their sole discretion
(other than any such non-cash item to the extent it represents an accrual of, or
reserve for, anticipated cash expenditures in any future period), (v)
transaction costs and fees (A) related to the negotiation, execution and
delivery of the Loan Documents, or (B) paid after the Closing Date to the Agent
or a Lender in connection with the Loan Documents, (vi) any costs incurred with
respect to liability, casualty events or business interruption, to the extent
covered by insurance (as confirmed by the applicable insurance company), the
proceeds of which are received during such period or within 120 days thereafter,
and (vii) transaction costs incurred in connection with any sale of all or a
portion of Surefly, Inc.

 

“Eligible Assignee” means (a) a Lender or an Affiliate of a Lender or (b) any
other Person; provided that unless an Event of Default shall have occurred and
be continuing at the time of any assignment, such Person does not engage in a
business or activity contemplated by NAICS code 3361 (Motor Vehicle
Manufacturing).

 

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility under or for violation of any Environmental Law, or for release
of Hazardous Substances or injury thereby to the environment or any Person or
property or natural resources.

 

“Environmental Laws” means all present or future federal, state, provincial or
local laws, statutes, common law duties, rules, regulations, ordinances and
codes, including all amendments, together with all administrative orders,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case relating to any matter
arising out of or relating to health and safety, or pollution or protection of
the environment or natural resources, including any of the foregoing relating to
the presence, use, production, recycling, reclamation, generation, handling,
transport, treatment, storage, disposal, distribution, discharge, release,
emission, control, cleanup or investigation or management of any Hazardous
Substance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” means any of the events described in Section 8.1.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Accounts” means any accounts maintained by the Borrower or any
Subsidiary exclusively used for payroll, payroll taxes and other employee wage
and benefit payments to or for the benefit of the Borrower’s, or any of its
Subsidiaries’, employees; provided amounts therein are transferred into such
accounts no earlier than two Business Days prior to the use of all amounts
contained therein for making such payments.

 



 7

 

 

“Excluded Taxes” means any of the following Taxes required to be withheld or
deducted from a payment to any Lender or the Agent: (a) Taxes imposed on or
measured by net income (however denominated) or gross profits, franchise Taxes,
and branch profits Taxes, in each case (i) imposed as a result of any Lender or
the Agent being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of any Lender with respect to an
applicable interest in a Loan pursuant to a law in effect at the time such
Lender first becomes a party to this Agreement or such Lender changes its
lending office, except to the extent that, pursuant to Section 3.1(a), amounts
with respect to such Taxes were payable to such Lender’s assignor immediately
before such Lender became a party hereto or changed its lending office, (c)
Taxes attributable to any Lender’s or the Agent’s failure to comply with Section
3.1(d), and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Facility” means any New Facility hereafter acquired by Holdings or any of its
Subsidiaries, including, without limitation, the land on which each such
facility is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith.

 

“Facility Fee” has the meaning set forth in Section 2.12.1.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor provision that is substantively
comparable and not materially more burdensome to comply with), and any current
or future regulations issued thereunder or official interpretations thereof and
any agreement entered into pursuant to Section 1471(b)(1) of the IRC, any
intergovernmental agreement entered into in connection with the implementation
of such sections of the IRC, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

 

“Fiscal Quarter” means the three-month period ending on the last day of March,
June, September or December of any Fiscal Year.

 

“Fiscal Year” means the 12-month period ending on December 31st of each year.

 

“Flood Hazard Property” has the meaning set forth in clause (g) of the
definition of Real Property Deliverables.

 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Funded Debt” means, as of any date of determination, the aggregate principal
amount of Debt for borrowed money of the Borrower and its Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(including all capital lease obligations, whether or not reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP).

 



 8

 

 

“Funding Losses” has the meaning set forth in Section 2.14.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

 

“Governmental Approvals” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

 

“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Group” means the group of companies constituted by the Borrower and its
Subsidiaries.

 

“Guarantee” means the guarantee executed and delivered by each Guarantor, in
form and substance reasonably acceptable to the Required Lenders and the Agent,
as amended, supplemented, amended and restated or otherwise modified from time
to time.

 

“Guarantors” mean Workhorse Technologies Inc., an Ohio corporation, Workhorse
Properties Inc., an Ohio corporation, Workhorse Motor Works Inc, an Indiana
corporation, and Surefly, Inc., a Delaware corporation, and each other Person
who now or hereafter guarantees payment of all or a portion of the Obligations.

 

“Hazardous Substances” means any waste, chemical, substance, or material listed,
defined, classified, or regulated as a hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive
material, chemical or waste by any Environmental Law, including, without
limitation, any petroleum or any derivative, waste, or byproduct thereof, radon,
asbestos, and polychlorinated biphenyls, and any other substance, the storage,
manufacture, disposal, treatment, generation, use, transportation, remediation,
release into or concentration in the environment of which is prohibited,
controlled or regulated as “hazardous”, “dangerous” or “toxic” (or words of
similar meaning or effect) by any governmental authority under any Environmental
Law.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the net obligations of such Person
thereunder that would be reflected in the financial statements of such Person in
accordance with GAAP.

 



 9

 

 

“Indemnified Liabilities” has the meaning set forth in Section 10.4.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Intellectual Property” means all rights, title and interests in intellectual
property arising under any Applicable Law and all IP Ancillary Rights relating
thereto, including all Copyrights, Patents, Trademarks, Internet Domain Names,
Trade Secrets, industrial designs, integrated circuit topographies, confidential
proprietary information and rights under IP Licenses.

 

“Interest Expense” means for any period the consolidated interest expense of the
Borrower and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

“Interest Payment Date” means the fifth calendar day of each March, June,
September and December.

 

“Interest Period” means, with respect to each Loan, (a) initially, the period
commencing on the date of the making of such Loan and ending on the Interest
Payment Date immediately succeeding the Closing Date, and (b) thereafter, the
period commencing on the first day after the end of the previous Interest Period
and ending on the earlier of (i) the immediately succeeding Interest Payment
Date and (ii) the Maturity Date; provided, however, that (A) if any Interest
Period would end on a day that is not a Business Day, such Interest Period shall
be extended (subject to clauses (C)-(D) below) to the next succeeding Business
Day, (B) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (C) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (D)
other than with respect to the initial Interest Period hereunder, with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is three months after the date on
which the Interest Period began, as applicable.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in Internet domain names.

 

“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

 



 10

 

 

“IP Ancillary Rights” means, with respect to an item of Intellectual Property
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right.

 

“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in any
Intellectual Property.

 

“IP Security Agreement” means any security agreement executed by any Loan Party
that grants (or is prepared as a notice filing or recording with respect to) a
Lien or security interest in favor of the Agent, for its benefit and the benefit
of the Lenders, on Intellectual Property.

 

“IRC” means the Internal Revenue Code of 1986, as amended.

 

“IRS” means the Internal Revenue Service.

 

“Key Person Event” means either of the following events shall have occurred: (i)
Stephen Burns shall no longer serve as chief executive officer of the Borrower
and in the active management of the Group for any reason and he is not replaced
within 120 days thereof with an individual of like qualification and experience
and which has been approved in such capacity in writing by the Required Lenders,
acting in their reasonable discretion, or (ii) Duane Hughes shall no longer
serve as chief operating officer and president of the Borrower and in the active
management of the Group for any reason and he is not replaced within 120 days
thereof with an individual of like qualification and experience and which has
been approved in such capacity in writing by the Required Lenders, acting in
their reasonable discretion. If a person named in this definition is replaced
under paragraphs (i) or (ii) (as the case may be), this definition shall
automatically be deemed amended to substitute for the name of the person
replaced (including names included by any previous operations of this provision)
the name of the replacement individual.

 

“Lenders” has the meaning set forth in the Preamble.

 

“Lender Party” has the meaning set forth in Section 10.4.

 

“LIBOR” means, with respect to any Loan for any Interest Period, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for Dollars
for a period equal in length to such Interest Period as displayed on page
LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Agent (at the direction of the Required Lenders) in its
reasonable discretion; in each case, the “Screen Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided, that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to
Dollars, then the LIBOR Rate shall be the Interpolated Rate at such time.  For
purposes hereof, “Interpolated Rate” means, at any time, the rate per annum
determined by the Agent (at the direction of the Required Lenders) (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.

 



 11

 

 

“LIBOR Rate” means, for each Interest Period for each Loan, the greater of (a)
LIBOR for such Interest Period adjusted for any reserve requirement applicable
to each Lender, such rate to be rounded up to the nearest 1/16 of 1% and (b)
1.75%.

 

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any Mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

“Liquidity” means, as of any date of determination, Qualified Cash of the
Borrower and its Subsidiaries.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Perfection Certificate delivered by the Loan Parties on or prior to the Closing
Date (as supplemented pursuant to the terms of the Security Agreement), the
Disclosure Letter, the Agent Fee Letter and all other documents, certificates,
instruments and agreements delivered in connection with the foregoing, all as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

 

“Loan Party” means the Borrower, each Guarantor and each other Person that joins
this Agreement as a Borrower or otherwise guarantees the Obligations.

 

“Loans” means the Tranche One Loans and the Tranche Two Loans.

 

“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, properties or condition
(financial or otherwise) or prospects of any Loan Party, (b) a material
impairment of the ability of any Loan Party to perform any of its obligations
and liabilities under any Loan Document to which it is a party, (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or (d) a
material impairment in the perfection or priority of the Agent’s Lien in the
Collateral.

 

“Material Contract” has the meaning set forth in Section 5.22.

 

“Maturity Date” means December 31, 2021 or such earlier date on which the
Obligations are accelerated in accordance with Section 8.2, including an
automatic acceleration relating to or arising from the occurrence of an Event of
Default under Section 8.1.3.

 



 12

 

 

“Mortgage” means any mortgage, leasehold mortgage, deed of trust, leasehold deed
of trust, deed to secure debt, leasehold deed to secure debt or other document,
in form and substance reasonably satisfactory to the Agent and the Required
Lenders, creating in favor of the Agent a Lien on Real Estate or any interest in
Real Estate.

 

“Multiemployer Pension Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to or on account of which any Loan Party or any member of
the Controlled Group may have any liability.

 

“Net Cash Proceeds” means with respect to any Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance and
by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by the Loan
Parties pursuant to such Disposition, net of (i) the reasonable direct costs
relating to such Disposition (including sales commissions and legal, accounting
and investment banking fees, commissions and expenses), (ii) any portion of such
proceeds deposited in an escrow account pursuant to the documentation relating
to such Disposition (provided that such amounts shall be treated as Net Cash
Proceeds upon their release from such escrow account to and receipt by the
applicable Loan Party), (iii) taxes and other governmental costs and expenses
paid or reasonably estimated by a Loan Party to be payable as a result thereof
(in the case of estimated payments, after taking into account any available tax
credits or deductions and any tax sharing arrangements), (iv) amounts required
to be applied to the repayment of any Debt (together with any interest thereon,
premium or penalty and any other amount payable with respect thereto) secured by
a Lien, if any, that has priority over the Lien of the Agent on the asset
subject to such Disposition, and (v) reserves for purchase price adjustments and
retained liabilities reasonably expected to be payable by the Loan Parties in
connection therewith established in accordance with GAAP (provided that if, upon
the final determination of the amount paid in respect of such purchase price
adjustments and retained liabilities, the actual amount of purchase price
adjustments and retained liabilities paid is less than such reserves, the
difference shall, at such time, constitute Net Cash Proceeds).

 

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds (including proceeds of business interruption insurance)
or condemnation awards received by any Loan Party in connection with such
Casualty Event, net of all taxes and other governmental costs and expenses paid
or reasonably estimated by a Loan Party to be payable as a result thereof (in
the case of estimated payments, after taking into account any available tax
credits or deductions and any tax sharing arrangements) and reasonable and
customary collection expenses thereof, but excluding any proceeds or awards
required to be paid to a creditor (other than any Lender) which holds a first
priority Lien permitted by clause (c)(i) of Section 7.2 on the property which is
the subject of such Casualty Event.

 

“New Facility” has the meaning set forth in Section 6.8(f).

 

“Nominee” has the meaning set forth in Section 6.13.1.

 

“Note” means a promissory note in substantially the form of Exhibit A or
otherwise in form and substance reasonably acceptable to the Required Lenders
and the Agent, as the same may be replaced, substituted, amended, restated or
otherwise modified from time to time.

 



 13

 

 

“Obligations” means all liabilities, indebtedness and obligations (including
interest accrued at the rate provided in the applicable Loan Document after the
commencement of a bankruptcy proceeding whether or not a claim for such interest
is allowed) of any Loan Party under this Agreement or otherwise with respect to
the Unused Tranche Two Commitment or any Loan or Protective Advance, or any Loan
Party under any other Loan Document or any Collateral Document, including the
Facility Fee and the Prepayment Premium Amount, in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

 

“OFAC” has the meaning set forth in Section 5.20.1.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than any such connection arising from such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction with respect to, or enforced or sold or
assigned an interest in, any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Paid in Full” or “Payment in Full” means, with respect to any Obligations, the
payment in full in cash and performance of all such Obligations, other than
contingent indemnification obligations as to which no unsatisfied claim has been
asserted.

 

“Participant” has the meaning set forth in Section 10.16.

 

“Participant Register” has the meaning set forth in Section 10.16.

 

“Patent Rights” means, with respect to the Products, any and all (a) issued
patents, (b) pending patent applications, including all provisional
applications, substitutions, continuations, continuations-in-part, divisionals
and renewals, and all patents granted thereon, (c) patents-of-addition,
reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms, including patent term adjustments, patent
term extensions, supplementary protection certificates or the equivalent
thereof, (d) inventor’s certificates, (e) other forms of government-issued
rights substantially similar to any of the foregoing, and (f) United States and
foreign counterparts of any of the foregoing.

 

“Patents” means all (i) all patents and certificates of invention, or similar
property rights, and applications for any of the foregoing, of the United
States, any other country or any political subdivision thereof, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, (vii) all
proceeds of the foregoing, including, without limitation, licenses, royalties,
and income, and (viii) without duplication, all IP Ancillary Rights in respect
of the foregoing.

 



 14

 

 

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Pension Plan), and to which any Loan Party or any member of the Controlled Group
is obligated to contribute or otherwise may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years.

 

“Perfection Certificate” means the Perfection Certificate dated as of the date
hereof delivered by the Loan Parties to the Agent and the Lenders in connection
with the execution and delivery of this Agreement, as amended, supplemented or
otherwise modified from time to time.

 

“Permitted Lien” means any Lien expressly permitted by Section 7.2.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Phase I ESA” has the meaning set forth in clause (f) of the definition of Real
Property Deliverables.

 

“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of the
Closing Date, executed by each Loan Party in favor of the Agent, for the benefit
of the Agent and the Lenders, covering all the Capital Stock respectively owned
by the Loan Parties.

 

“Prepayment Premium Amount” means an amount equal to (x) if any prepayment
occurs, or upon any amounts becoming immediately due and payable upon the
acceleration of the Obligations in accordance with Section 8.2 and (y) if any
portion of the Tranche Two Commitment is terminated (including upon the
acceleration of the Obligations in accordance with Section 8.2), in each case,
including an automatic acceleration relating to or arising from the occurrence
of an Event of Default under Section 8.1.3, (a) on or after the Closing Date but
prior to the 12 month anniversary of the Closing Date, 100% of the interest that
would have been due on the Loans prepaid or required to be prepaid, and the
portion of the Tranche Two Commitment terminated, in each case, for the 12 month
period following the date such Loans are prepaid or required to be prepaid or
such portion of the Tranche Two Commitment is terminated, and (b) on or after
the 12 month anniversary of the Closing Date but prior to the 18 month
anniversary of the Closing Date, the product of (i) 50% of the interest that
would have been due on the Loans prepaid or required to be prepaid for the 12
month period following the date such Loans are prepaid or required to be
prepaid, and the portion of the Tranche Two Commitment terminated, multiplied by
(ii) the ratio of (x) a number equal to the days from the earlier of the date of
prepayment, acceleration or termination to the 18 month anniversary of the
Closing Date over (y) 183; provided that for purposes of the calculations in
clauses (a) and (b) in this definition, the LIBOR Rate used shall be deemed to
be the LIBOR Rate on the earlier of the date such amounts are prepaid or
required to be prepaid or such portion of the Tranche Two Commitment is
terminated.

 



 15

 

 

“Prime Based Rate” means the greater of (a) (i) the rate last quoted by The Wall
Street Journal as the “Prime Rate” in the United States or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as reasonably determined
by the Agent (at the direction of the Required Lenders)) or any similar release
by the Federal Reserve Board (as reasonably determined by the Agent (at the
direction of the Required Lenders)), minus (ii) 1.00%, and (b) 1.75%. Any change
in the Prime Based Rate shall be effective from and including the effective date
of such change.

 

“Prior Debt” has the meaning set forth in Section 2.1.2.

 

“Product” means any products manufactured, sold, developed tested or marketed by
the Borrower or any of its Subsidiaries.

 

“Property” means each of (i) the real property and facility described as 119
Northeast Drive, Loveland, Ohio 45140 (Parcel ID: 621-0016-0019-00) and (ii) the
real property and facility described as 4760 Airport Road, Cincinnati, OH 45226
(Parcel ID: 010-0004-0001-00).

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements; provided that in any event all
amounts in the Reserve Account shall be counted as Qualified Cash.

 

“Qualified Stock” means any Capital Stock other than Disqualified Stock.

 

“Protective Advance” has the meaning set forth in Section 2.11.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
occupied by any Loan Party, including, without limitation, the Property.

 

“Real Property Deliverables” means each of the following agreements, instruments
and other documents in respect of any owned Real Estate:

 

(a) a Mortgage duly executed by the applicable Loan Party;

 

(b) evidence of the recording of each Mortgage in such office or offices as may
be necessary or, in the reasonable opinion of the Agent or the Required Lenders,
desirable to perfect the Lien purported to be created thereby or to otherwise
protect the rights of the Agent and the Lenders thereunder;

 

(c) a Title Insurance Policy with respect to each Mortgage;

 

(d) a current ALTA survey and a surveyor’s certificate, in form and substance
reasonably satisfactory to the Agent and the Required Lenders, certified to the
Agent and to the issuer of the Title Insurance Policy with respect thereto by a
professional surveyor licensed in the state in which such Facility is located
and reasonably satisfactory to the Required Lenders;

 



 16

 

 

(e) an opinion of counsel, reasonably satisfactory to the Agent and the Required
Lenders, in the state where such Facility is located with respect to the
enforceability of the Mortgage to be recorded and such other matters as the
Agent or the Required Lenders may reasonably request;

 

(f) a copy of each letter issued by the applicable Governmental Authority,
evidencing each Facility’s compliance with all applicable building codes, fire
codes, other health and safety rules and regulations, parking, density and
height requirements and other building and zoning laws together with a copy of
all certificates of occupancy issued with respect to each Facility;

 

(g) a reasonably satisfactory ASTM 1527-00 Phase I Environmental Site Assessment
(“Phase I ESA”) provided by the Borrower to the Lenders (and, if requested by
the Required Lenders based upon the results of such Phase I ESA, an ASTM 1527-00
Phase II Environmental Site Assessment) of each Facility, in form and substance
and by an independent firm reasonably satisfactory to the Required Lenders;

 

(h) evidence as to (i) whether such real property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (iii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Required Lenders or the Agent (1) as to the fact that such
real property is a Flood Hazard Property and (2) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance of the Borrower and its Subsidiaries evidencing flood
insurance reasonably satisfactory to the Agent and the Required Lenders and
naming the Agent and its successors and/or assigns as sole loss payee on behalf
of the Lenders; and

 

(i) such other agreements, instruments and other documents (including guarantees
and opinions of counsel) as the Agent or the Required Lenders may reasonably
require.

 

“Refinancing” means any issuance of Debt which is in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund the Debt being refinanced (or previous Refinancings thereof); provided
that if the Debt that is extended, refinanced, renewed, replaced, defeased or
refunded was subordinated in right of payment to the Obligations, then the terms
and conditions of the extension, refinancing, renewal, replacement, defeasement
or refunding must include subordination terms and conditions that are at least
as favorable to the Agent and the Lenders as those that were applicable to the
extended, refinanced, renewed, replaced, defeased or refunded Debt.

 

“Register” has the meaning set forth in Section 10.13.

 

“Registered Intellectual Property” has the meaning set forth in Section 5.17(a).

 



 17

 

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Closing Date, by and among the Borrower, Marathon
Structured Product Strategies Fund, LP, Marathon Blue Grass Credit Fund, LP,
Marathon Centre Street Partnership, L.P., and TRS Credit Fund, LP.

 

“Related Parties” has the meaning set forth in Section 9.2.

 

“Required Lenders” means, at any time, Lenders having Loans or the Unused
Tranche Two Commitment representing more than 50% of the sum of the Loans and
the Unused Tranche Two Commitment.

 

“Reserve Account” means the deposit account of the Borrower maintained with PNC
Bank, N.A. and which is subject to a blocked Control Agreement in favor of the
Agent.

 

“Restricted Payment” has the meaning set forth in Section 7.3.

 

“SDN” has the meaning set forth in Section 5.20.1.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, among the Loan Parties and the Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Specified Equity Contribution” has the meaning set forth in Section 7.20.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Capital Stock or any other Stock Equivalent, and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any Capital Stock or any
other Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable. For the avoidance of doubt, “Stock Equivalent” shall not include
debt instruments that are convertible into Capital Stock or Stock Equivalents.

 

“Subject Purchase Orders” has the meaning set forth in Section 4.2.2.

 

“Subordinated Debt” means any Debt for borrowed money incurred by the Borrower
or any of its Subsidiaries that is contractually subordinated in right of
payment to the Obligations pursuant to a Subordination Agreement.

 

“Subordination Agreement” means any subordination agreements covering
Subordinated Debt, each in form and substance satisfactory to the Required
Lenders and the Agent and as the same may be amended, restated, supplemented or
modified from time to time.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares of voting Capital Stock as to have
more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of the Borrower.

 



 18

 

 

“Tax Returns” has the meaning set forth in Section 5.12.

 

“Taxes” means all present or future income, excise, stamp, documentary, property
or franchise taxes or other taxes, assessment, fees, imposts, duties, levies,
deductions, withholdings (including backup withholding) or other charges of any
nature whatsoever imposed by any taxing authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
reasonably satisfactory to the Agent and the Required Lenders, together with all
endorsements made from time to time thereto, issued and delivered to the Agent
by or on behalf of a title insurance company selected by or otherwise reasonably
satisfactory to the Agent and the Required Lenders, insuring the Lien created by
a Mortgage in an amount not less than the fair market value of the applicable
property, and on terms and with such endorsements reasonably satisfactory to the
Required Lenders and the Agent.

 

“Total Leverage Ratio” means the ratio, as of any date of determination, of (a)
Funded Debt as of such date to (b) EBITDA for the period of four consecutive
Fiscal Quarters then most recently ended for which financial statements under
Section 6.1.1 or Section 6.1.2, as applicable, have been delivered (or are
required to have been delivered), in each case for the Borrower and its
Subsidiaries on a consolidated basis; provided that for purposes of calculating
the Total Leverage Ratio (i) as of September 30, 2019, clause (b) above shall be
calculated as (X) the consolidated EBITDA of the Borrower and its Subsidiaries
for the Fiscal Quarter ended September 30, 2019 multiplied by (Y) four, (ii) as
of December 31, 2019, clause (b) above shall be calculated as (X) the
consolidated EBITDA of the Borrower and its Subsidiaries for the Fiscal Quarters
ended September 30, 2019 and December 31, 2019 multiplied by (Y) two, and (iii)
as of March 31, 2020, clause (b) above shall be calculated as (X) the
consolidated EBITDA of the Borrower and its Subsidiaries for the Fiscal Quarters
ended September 30, 2019, December 31, 2019 and March 31, 2020 multiplied by (Y)
four divided by three.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers and, in each case,
all goodwill associated therewith, all registrations and recordations thereof
and all applications in connection therewith.

 

“Tranche One Commitment” means, as to each Lender, such Lender’s commitment to
provide Tranche One Loans hereunder in the aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on the Commitment
Schedule, as the same may be (a) reduced from time to time pursuant to Section
2.1.1(a) and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.13. The aggregate amount of the
Lenders’ Tranche One Commitments is $10,000,000.

 



 19

 

 

“Tranche One Loans” means the term loan made by the Lenders pursuant to
Section 2.1.1(a).

 

“Tranche Two Commitment” means, as to each Lender, such Lender’s commitment to
provide Tranche Two Loans hereunder in the principal amount up to but not to
exceed the amount set forth opposite such Lender’s name on the Commitment
Schedule, as the same may be (a) reduced from time to time pursuant to Section
2.4 and Section 2.7 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.13. The amount of the
Lenders’ Tranche Two Commitments is $25,000,000 in the aggregate.

 

“Tranche Two Funding Date” means any date on which the conditions set forth in
Section 4.2 have been satisfied or waived by the Agent (at the discretion of the
Lenders) or the Lenders in their sole discretion and all or part of the Tranche
Two Loan is funded.

 

“Tranche Two Loans” means the term loans made by the Lenders pursuant to
Section 2.1.1(b).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Agent for its benefit
and the benefit of the Lenders pursuant to the applicable Loan Document is
governed by the Uniform Commercial Code as in effect in a jurisdiction of the
United States other than New York, then “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions of each Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection.

 

“Unused Tranche Two Commitment” means, as to each Lender at any time, the total
Tranche Two Commitment held by such Lender at such time, minus the outstanding
Tranche Two Loans held by such Lender at such time.

 

“Warrants” means (a) that certain Common Stock Purchase Warrant, dated as of the
Closing Date, by and between the Borrower and Marathon Structured Product
Strategies Fund, LP; (b) that certain Common Stock Purchase Warrant, dated as of
the Closing Date, by and between the Borrower and Marathon Blue Grass Credit
Fund, LP; (c) that certain Common Stock Purchase Warrant, dated as of the
Closing Date, by and between the Borrower and Marathon Centre Street
Partnership, L.P.; and (d) that certain Common Stock Purchase Warrant, dated as
of the Closing Date, by and between the Borrower and TRS Credit Fund, LP.

 

“Wholly-Owned Subsidiary” means, as to any Subsidiary, all of the Capital Stock
of which (except directors’ qualifying shares) is at the time directly or
indirectly owned by the Borrower and/or another Wholly-Owned Subsidiary of the
Borrower.

 



 20

 

 

1.2 Interpretation. In the case of this Agreement and each other Loan Document,
(a) the meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms; (b) Annex, Exhibit, Schedule and Section
references in each Loan Document are to the particular Annex, Exhibit, Schedule
and Section of such Loan Document unless otherwise specified; (c) the term
“including” is not limiting and means “including but not limited to”; (d) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; (f) this Agreement and
the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, all of which are
cumulative and each of which shall be performed in accordance with its terms;
and (g) this Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Loan Parties, the
Lenders, the Agent and the other parties hereto and thereto and are the products
of all parties; accordingly, this Agreement and the other Loan Documents, in
each case, shall not be construed against the Agent or the Lenders merely
because of the Agent’s or the Lenders’ involvement in their preparation. Any
reference in any Loan Document to a Permitted Lien is not intended to
subordinate or postpone, and shall not be interpreted as subordinating or
postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Loan Documents to any Permitted Lien. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to the adoption by the Borrower
of ASU No. 2016-02, Leases (Topic 842), to the extent such adoption would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2017.

 

Section 2. Credit Facilities.

 

2.1 Loans.

 

2.1.1 Loans. Subject to the terms and conditions set forth in this Agreement,
the Lenders agree to lend to the Borrower funds in an aggregate principal amount
not to exceed the aggregate Commitments as follows:

 

(a) on the Closing Date, subject to satisfaction of the conditions set forth in
Section 4.1, the entire amount of the Tranche One Commitment, after which the
Tranche One Commitment shall terminate in full; and

 

(b) on any Tranche Two Funding Date, subject to satisfaction of the conditions
set forth in Section 4.2, the amount of the Tranche Two Loans requested by the
Borrower to be funded on such date (not to exceed the amount of the Unused
Tranche Two Commitment at such time).

 



 21

 

 

2.1.2 General. No portion of the Tranche One Loans may be re-borrowed once
repaid. Subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and re-borrow the Tranche Two Loans. The proceeds of the Tranche
One Loans shall be used to refinance the Borrower’s Debt owed to Arosa
Opportunistic Fund LP (the “Prior Debt”) and for general working capital
purposes, including the payment of operating expenses, in each case, in
compliance with the Loan Documents. The proceeds of the Tranche Two Loans shall
be used for working capital required for vehicle production contracts, including
tooling and equipment, in each case, in compliance with the Loan Documents. For
the avoidance of doubt, the proceeds of the Loans shall be used in the manner
set forth on Schedule 2.1.2 of the Disclosure Letter and as otherwise permitted
by this Section 2.1.2. The proceeds of the Loans may also be used by the
Borrower to pay its own fees and expenses associated with the transactions
contemplated hereby (including the Facility Fee) and to pay any broker’s,
finder’s or placement fee or commission set forth on Schedule 5.28 of the
Disclosure Letter.

 

2.2 Loan Accounting.

 

2.2.1 Recordkeeping. The Agent, on behalf of the Lenders, shall record in its
records the date and amount of the Loans made by each Lender, accrued interest
and each repayment of principal or interest thereon. The aggregate unpaid
principal amount so recorded shall, absent manifest error, be presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Borrower
hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

 

2.2.2 Notes. At the request of any Lender, the Loans shall be evidenced by one
or more Notes, with appropriate insertions, payable to the order of such Lender
in a face principal amount equal to the applicable Loan and payable in such
amounts and on such dates as are set forth herein.

 

2.3 Interest.

 

2.3.1 Interest Rate.

 

(a) The Borrower promises to pay interest on the unpaid principal amount of the
Tranche One Loans for the period commencing on the Closing Date and ending on
(and including) the date on which the Tranche One Loans are Paid in Full, at the
Applicable Contract Rate.

 

(b) The Borrower promises to pay interest on the full amount of the Unused
Tranche Two Commitment and the unpaid principal amount of the outstanding
Tranche Two Loans for the period commencing on the Closing Date and ending on
(and including) the date on which the Tranche Two Loans are Paid in Full and the
Tranche Two Commitment is terminated, at the Applicable Contract Rate. For the
avoidance of doubt, interest paid on the Unused Tranche Two Commitment shall be
the same amount of interest that would be paid on a Tranche Two Loan in the same
principal amount as the amount of such Unused Tranche Two Commitment.

 



 22

 

 

(c) The foregoing notwithstanding, (i) at any time an Event of Default has
occurred and is continuing, the interest rate then applicable to the Loans and
the unused Tranche Two Commitment shall automatically be increased, without
demand or notice of any kind from the Agent or any Lender (including declaration
or notice of an Event of Default), by five percent (5.00%) per annum (any such
increased rate, the “Default Rate”) and (ii) any such increase may thereafter be
waived or rescinded by the Lenders in their sole discretion by written notice to
the Borrower. In the event that the Obligations are not Paid in Full as of the
Maturity Date, or in the event that the Obligations shall be declared or shall
become due and payable pursuant to Section 8.2, the Obligations shall bear
interest subsequent thereto at the Default Rate and such interest shall be
payable in cash on demand. In no event shall interest or other amounts payable
by the Borrower to the Lenders hereunder exceed the maximum rate permitted under
Applicable Law, and if any such provision of this Agreement is in contravention
of any such law, (x) any amounts paid hereunder shall be deemed to be and shall
be applied against the principal amount of the Obligations to the extent
necessary such that the amounts paid hereunder do not exceed the maximum rate
under Applicable Law and (y) such provision shall otherwise be deemed modified
as necessary to limit such amounts paid to the maximum rate permitted under
Applicable Law.

 

2.3.2 Interest Payments. Interest accrued on the Unused Tranche Two Commitment
and the Loans during the period from the Closing Date until the Maturity Date
shall accrue and be payable in cash quarterly on each Interest Payment Date, in
arrears, and, to the extent not paid in advance, upon a prepayment of the Loans
or termination of all or any portion of the Tranche Two Commitment, as the case
may be, in accordance with Section 2.4 and on the Maturity Date, in each such
case, in cash. After the Maturity Date and at any time an Event of Default is
continuing, all accrued interest on the Unused Tranche Two Commitment and the
Loans shall be payable in cash on demand.

 

2.3.3 Computation of Interest. Interest on the Unused Tranche Two Commitment and
the Loans shall be computed on the basis of a 360-day year for the actual number
of days elapsed, including the first day but excluding the last day.

 

2.3.4 Original Issue Discount; Allocation of Issue Price.

 

(a) The Borrower and the Lenders acknowledge that the Loans will be treated as
issued with original issue discount for U.S. federal income tax purposes, within
the meaning of section 1273 of the IRC.  The issue price, amount of original
issue discount, issue date and yield to maturity for the Loans may be obtained
by submitting a written request for such information to the Borrower at 100
Commerce Drive, Loveland, Ohio 45140; Attn: Chief Financial Officer.

 

(b) The Borrower and the Lenders acknowledge and agree that within 30 days after
the Closing Date, they shall agree as to (i) the aggregate issue price the Loans
and (ii) the portion of the issue price allocated to the Loans and the portion
of the issue price allocated to the Warrants in the aggregate, which shall be
divided among the Warrants on a pro rata basis based on their respective fair
market value in accordance with Section 1273(c)(2) of the Code and Treasury
Regulations §1.1273-2(h).  The parties hereto agree to report all income tax
matters with respect to the making of the Loans consistent with the provisions
of this Section 2.3.4(b) unless otherwise required due to a change in Applicable
Law.

 



 23

 

 

2.4 Amortization; Prepayment.

 

2.4.1 Amortization. On each Amortization Date, the Borrower shall repay an
aggregate principal amount of $500,000 of the Tranche One Loans, subject to
earlier Payment In Full in accordance with the terms and provisions of this
Agreement. On the Maturity Date, the Borrower shall repay the aggregate
outstanding balance of the Loans, subject to earlier Payment In Full in
accordance with the terms and provisions of this Agreement.

 

2.4.2 Mandatory Prepayment. (a) If any Loan Party receives Net Cash Proceeds
from any Disposition (other than the sale or disposition of Surefly, Inc. or any
portion of its related business and assets permitted by Section 7.4(b)(i)), Net
Casualty Proceeds or net cash proceeds received by such Loan Party from the
issuance or incurrence of Debt (other than Subordinated Debt permitted under
Section 7.1(e)) or, in the case of the Borrower, the issuance of Capital Stock,
the Borrower shall notify the Lenders and the Agent thereof. Unless the Required
Lenders shall have sent written notice to the Borrower, by the fourth Business
Day after the date on which the applicable Loan Party received such proceeds
(except in the case of issuance of Capital Stock, in which case the following
sentence shall apply), declining receipt of a prepayment under this Section
2.4.2(a), the Borrower shall prepay the Obligations within five Business Days
after such receipt in an amount equal to (i) 50% of such Net Cash Proceeds (or
such lesser amount as the Required Lenders may specify), (ii) 100% of such Net
Casualty Proceeds (or such lesser amount as the Required Lenders may specify)
and (iii) 100% of such net cash proceeds received by the such Loan Party from
the issuance or incurrence of Debt (other than Subordinated Debt permitted under
Section 7.01(e)) (or such lesser amount as the Required Lenders may specify). If
the net cash proceeds are from the issuance of Capital Stock of the Borrower
after September 30, 2019 and unless the Lenders shall have sent written notice
to the Borrower, by the fourth Business Day after the date on which the Borrower
received such proceeds, declining receipt of a prepayment under this Section
2.4.2(a), the Borrower shall prepay the Obligations within five Business Days
after such receipt in an amount equal to 35% of such net cash proceeds received
by the Borrower (or such lesser amount as the Lenders may specify).

 

(b) Immediately upon receipt by the Borrower of the proceeds of any Specified
Equity Contribution pursuant to Section 7.20, the Borrower shall prepay the
Loans in accordance with Section 2.7 in an amount equal to 100% of such
proceeds.

 

2.4.3 Voluntary Prepayment; Voluntary Tranche Two Commitment Termination. The
Borrower may prepay the principal of the Tranche One Loans and/or the Tranche
Two Loans in whole or in part, at any time and from time to time upon (a) at
least 10 Business Days’ prior written notice to the Agent and (b) payment to the
Agent, for the benefit of the Lenders, of the amounts described in Section
2.12.2. Amounts of the Tranche One Loans so prepaid may not be re-borrowed.
Amounts of the Tranche Two Loans so prepaid may be re-borrowed. The Borrower may
terminate the Tranche Two Commitment in whole or in part, at any time and from
time to time upon (a) at least 10 Business Days’ prior written notice to the
Agent and (b) payment to the Agent, for the benefit of the Lenders, of the
amounts described in Section 2.12.2. For the avoidance of doubt, Tranche Two
Loans prepaid pursuant to Section 6.9 may be re-borrowed.

 



 24

 

 

2.5 Payment Upon Maturity. The Tranche One Loans and the Tranche Two Loans, any
accrued but unpaid interest thereon and on the Unused Tranche Two Commitment and
any other Obligations then outstanding, shall be due and required to be Paid in
Full on the Maturity Date.

 

2.6 Making of Payments. All payments on the Loans and the Unused Tranche Two
Commitment in accordance with this Agreement, including all payments of fees and
expenses, shall be made by the Borrower to the Agent without setoff, recoupment
or counterclaim and in immediately available funds, in Dollars, by wire transfer
to the account of the Agent specified by the Agent, in any case, not later than
1:00 p.m. New York City time on the date due, and funds received after that hour
shall be deemed to have been received by the Agent on the following Business
Day. The Agent shall promptly remit to the Lenders all payments received in
collected funds by the Agent for the account of the Lenders.

 

2.7 Application of Payments and Proceeds. Each prepayment of the outstanding
Tranche One Loans pursuant to Section 2.4.1 shall be applied to the installments
of principal on such Loan in the inverse order of maturity. Each prepayment of
the outstanding Loans pursuant to Section 2.4.2 shall be applied first to the
installments of principal on the Tranche One Loans in the inverse order of
maturity and then to the installments of principal on the Tranche Two Loans in
the inverse order of maturity. Each prepayment of the outstanding Tranche One
Loans and/or the Tranche Two Loans as determined by the Borrower pursuant to
Section 2.4.3 shall be applied to the installments of principal on such Loan in
the inverse order of maturity. The Tranche Two Commitment shall be permanently
reduced in the amount of any prepayment of Tranche Two Loans pursuant to Section
2.4.2. If no Loans are outstanding at a time that a mandatory prepayment of
Loans is required under Section 2.4.2, then the Tranche Two Commitment shall be
permanently reduced in an amount equal to the Loans that would have otherwise
been required to be prepaid. For the avoidance of doubt, the Tranche Two
Commitment shall not be reduced by any prepayment of Tranche Two Loans pursuant
to Section 6.9.

 

2.8 Payment Dates. If any payment of principal of or interest on a Loan or the
Unused Tranche Two Commitment, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day and, in the case of principal, additional interest shall accrue and
be payable for the period of any such extension.

 

2.9 Set-off. The Borrower acknowledges that the Agent, the Lenders and their
respective Affiliates have all rights of set-off, counterclaim and bankers’ lien
provided by Applicable Law, and in addition thereto, the Borrower acknowledges
that at any time an Event of Default has occurred and is continuing, the Agent
and the Lenders may apply to the payment of any Obligations of the Borrower
hereunder, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of the Borrower then or thereafter deposited with the Agent
or the Lender.

 

2.10 Currency Matters. All amounts payable under this Agreement and the other
Loan Documents to the Agent and/or the Lenders shall be payable in Dollars.

 



 25

 

 

2.11 Protective Advances. If an Event of Default has occurred and is continuing,
the Required Lenders are authorized by the Borrower, from time to time in the
Required Lenders’ reasonable discretion (but the Required Lenders shall have
absolutely no obligation to), to make disbursements or advances to the Borrower
or any other Loan Party in amounts which the Required Lenders, in their
reasonable discretion, deem necessary (i) to preserve or protect the Collateral,
or any portion thereof or (ii) to enhance the likelihood of, or maximize the
amount of, repayment of the Loans and other Obligations (any of such
disbursements or advances are in this Section 2.11 referred to as “Protective
Advances”). Unless otherwise agreed in writing by the Required Lenders in their
reasonable discretion, if an Event of Default has occurred and is continuing,
Protective Advances shall bear interest at a rate payable in cash per annum
equal to the Applicable Contract Rate plus the Default Rate. Each Protective
Advance shall be secured by the Liens in favor of the Agent in and to the
Collateral and shall constitute Obligations hereunder. The Protective Advances
shall constitute Obligations hereunder which are subject to the rights of the
Agent, the Lenders and their respective Affiliates in accordance with Section
2.9. The Borrower shall pay the unpaid principal amount and all unpaid and
accrued interest of each Protective Advance on the earliest of (i) the Maturity
Date and (ii) the date on which demand for payment is made by the Required
Lenders. In the event any Protective Advances are made by the Required Lenders
following the Maturity Date, the Borrower shall pay the unpaid principal amount
and all unpaid and accrued interest of each Protective Advance on the date on
which demand for payment is made by the Required Lenders. The Required Lenders
shall promptly notify the Borrower in writing of each such Protective Advance,
which notice shall include a description of the amount and the purpose of such
Protective Advance. Any other terms with respect to the extension of any
Protective Advance may be set forth in a separate agreement reasonably
satisfactory to the Required Lenders in their reasonable discretion.

 

2.12 Fees.

 

2.12.1 Facility Fee. As consideration for the agreements of the Lenders
hereunder, the Borrower agrees to pay to each Lender, for its own account, a
facility fee (the “Facility Fee”) equal to 2.00% of such Lender’s Commitments,
which Facility Fee shall be due and earned in full (without rebate or proration)
on the Closing Date; provided that, notwithstanding the foregoing, 50% of the
Facility Fee shall be paid on the Closing Date and 50% of the Facility Fee shall
be paid on the first Tranche Two Funding Date after the Closing Date.

 

2.12.2 Prepayment Premium Amount. Upon (a) prepayment of all or any portion of
any Loan or termination of all or any portion of the Tranche Two Commitment, in
each case, for any reason (including for the avoidance of doubt pursuant to
Section 2.4.2 but not including pursuant to Section 6.9) or (b) all or any
portion of any Loan becoming due and payable or all or any portion of the
Tranche Two Commitment being terminated, in each case, automatically or by
declaration upon the occurrence and during the continuance of an Event of
Default (including for the avoidance of doubt as a result of an automatic
acceleration relating to or arising from the occurrence of an Event of Default
under Section 8.1.3), then, in each case, the principal portion of the Loan
being prepaid (or all principal in the event of an acceleration) or the amount
of Tranche Two Commitment being terminated plus the following amounts shall each
be immediately due and payable: (i) all accrued and unpaid interest thereon
(including, as applicable, interest accrued thereon at the Default Rate), (ii)
in the event such Loan is prepaid or accelerated, or such portion of the Tranche
Two Commitment is terminated, prior to the 18 month anniversary of the Closing
Date, the applicable Prepayment Premium Amount. The Borrower acknowledges that
the Lenders have the right to maintain their investments in the Loans and the
Tranche Two Commitment free from repayment or termination, respectively, by the
Borrower (except as herein specifically provided for) and that the provision for
payment of the Prepayment Premium Amount, as applicable, by the Borrower in the
event that any Loan is prepaid, or the Tranche Two Commitment is terminated, in
each case, for any reason or is accelerated or terminated, respectively, as a
result of the occurrence and during the continuance of an Event of Default or
otherwise (including for the avoidance of doubt an automatic acceleration
relating to or arising from the occurrence of an Event of Default under Section
8.1.3), in each case prior to the 18 month anniversary of the Closing Date, is
intended to provide compensation for the deprivation of such right under such
circumstances.

 



 26

 

 

2.12.3 Agent Fees. The Borrower shall to pay to the Agent, for its own account,
fees payable in the amounts and at the times set forth in the Agent Fee Letter.

 

2.13 LIBOR.

 

(a) During the term of this Agreement, the Interest Period shall be three months
and each such Interest Period shall automatically continue after expiration
thereof for an additional three month period.

 

(b) The Borrowers may prepay Loans at any time; provided, however, that in the
event that Loans are prepaid on any date that is not the last day of the
Interest Period applicable thereto, including as a result of any mandatory
prepayment pursuant to Section 2.4.2 or any application of payments or proceeds
of Collateral or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, the Borrower shall indemnify, defend, and hold the
Lenders and their participants harmless against any and all Funding Losses in
accordance with Section 2.14.

 

2.14 Funding Losses. The Borrower shall indemnify, defend, and hold the each
Lender harmless against any loss, cost or expense incurred by such Lender as a
result of (a) the payment of any principal of any Loan other than on the last
day of an Interest Period applicable thereto (including as a result of a Default
or an Event of Default or any mandatory prepayment required pursuant to Section
2.4.2), or (b) the failure to borrow, continue or prepay any Loan on the date
specified in any Borrowing Request or other notice delivered pursuant hereto
(such losses, costs and expenses, collectively, “Funding Losses”).

 

2.15 Changes in Law; Impracticability or Illegality; Alternate Rate of Interest.

 

(a) The LIBOR Rate may be adjusted by the Agent (at the direction of the
Required Lenders) with respect to the Lenders on a prospective basis to take
into account any additional or increased costs to the Lenders of maintaining or
obtaining any eurodollar deposits or increased costs due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed on the Lenders by the Board of Governors of the Federal
Reserve System of the United States of America (or any successor), excluding any
adjustments to reserve requirements, which additional or increased costs would
increase the cost to the Lenders of funding loans bearing interest at the LIBOR
Rate. In any such event, each affected Lender shall give the Borrower and the
Agent notice of such a determination and adjustment and, upon its receipt of the
notice from such Lender, the Borrower may, by notice to the affected Lender (b)
require the affected Lender to furnish to the Borrower a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (c) repay the Loans with respect to which such
adjustment is made (together with any amounts due under Section 3.1).

 



 27

 

 

(b) In the event that any change in market conditions or any law, regulation,
treaty or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans or the Tranche Two Commitment or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to the Borrower and the
Agent and in the case of any Loans that are outstanding, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such Loans and the Tranche Two Commitment, and interest upon the Loans, and
the Tranche Two Commitment, thereafter shall accrue interest at a rate per annum
determined by replacing references herein to the LIBOR Rate with the Prime Based
Rate in effect from time to time.

 

(c) If at any time the Required Lenders determine (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.15(b) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in Section 2.15(b) have not arisen but the
supervisor for the administrator of the LIBOR Rate has made a public statement
identifying a specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans, then the Required Lenders in their
reasonable discretion shall establish an alternate rate of interest to that
based on the LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for loans in the United
States of a similar type as the Loans at such time, and the Agent, the Lenders
and the Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes as the Lenders and the
Borrower may determine to be appropriate. Until an alternate rate of interest
shall be determined in accordance with this Section 2.15(c), the provisions in
Section 2.15(b) shall apply.

 

Section 3. Yield Protection.

 

3.1 Taxes.

 

(a) All payments of principal and interest on the Loans and all other amounts
payable under any Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law (as
determined in the good faith reasonable discretion of the Borrower or the
Required Lenders), then the Borrower shall: (i) timely pay directly to the
relevant taxing authority the full amount required to be so withheld or deducted
in accordance with Applicable Law; (ii) as soon as practicable and within 30
days after the date of any such payment of Taxes, forward to the Agent an
official receipt or other documentation reasonably satisfactory to the Required
Lenders and the Agent evidencing such payment to such relevant taxing authority;
and (iii) in the case of Indemnified Taxes, pay to the Agent for the account of
the Lenders such additional amount or amounts as is necessary to ensure that the
net amount actually received by the Lenders after such deduction or withholding
(including withholdings and deductions applicable to any additional sums payable
under this Section 3.1) has been made will equal the full amount the Lenders
would have received had no such withholding or deduction been required.

 



 28

 

 

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of each Lender timely reimburse
it for the payment of, any Other Taxes.

 

(c) The Loan Parties shall jointly and severally reimburse and indemnify, within
30 days after receipt of demand therefor (with copy to the Agent), the Agent and
the Lenders for all Indemnified Taxes (including any Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section 3.1) paid
or payable by the Agent or the Lenders, or required to be withheld or deducted
from a payment to the Agent or the Lenders, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally asserted. A certificate of the Agent or any Lender (or of the Agent on
behalf of any Lender) claiming any reimbursement or indemnification under this
clause (c), setting forth the amounts to be paid thereunder and delivered to the
Borrower with a copy to the Agent, shall be conclusive, binding and final for
all purposes, absent manifest error.

 

(d) On or prior to the date it becomes a party to this Agreement, and from time
to time thereafter as required by law or reasonably requested in writing by the
Borrower or the Agent, each Lender (including, for purpose of this section, any
assignee of any Lender that becomes a party to this Agreement) shall (but only
so long as such Lender remains lawfully able to do so) provide the Borrower with
such properly completed and executed documents and forms necessary to certify
that payments to such Lender are exempt from or entitled to a reduced rate of
withholding tax on payments pursuant to this Agreement or any other Loan
Document. In addition, on or prior to the date it becomes a party to this
Agreement, and from time to time thereafter as required by law or reasonably
requested in writing by the Borrower or the Agent, each Lender shall (but only
so long as such Lender remains lawfully able to do so) deliver such other
properly completed and executed documents or forms necessary to certify that
such Lender is not subject to backup withholding or information reporting
requirements. Without limiting the generality of the foregoing, each Lender that
is the beneficial owner of U.S. source payments made under this Agreement will
(but only so long as such Lender remains lawfully able to do so) provide to the
Borrower and the Agent: (i) in the case of a beneficial owner that is U.S.
person within the meaning of Section 7701 of the IRC, executed copies of IRS
Form W-9 certifying that such beneficial owner is exempt from U.S. federal
backup withholding tax, (ii) in the case of a beneficial owner claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
IRC, both (A) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable and (B) a certificate to the effect that such beneficial owner is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, (2) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the IRC, (iii) in the case of a beneficial owner that is not a
U.S. person within the meaning of Section 7701 of the IRC claiming the benefits
of an income tax treaty to which the United States is a party, executed copies
of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest,” “business profits” or “other income” article of such tax treaty; and
(iv) in the case of a beneficial owner for whom payments under this Agreement
constitute income that is effectively connected with such beneficial owner’s
conduct of a trade or business in the United States, executed copies of IRS Form
W-8ECI. Any Lender that is not the beneficial owner of U.S. source payments made
under this Agreement, such as an entity treated as a partnership for U.S.
federal income tax purposes, will (but only so long as such Lender remains
lawfully able to do so) provide (x) executed copies of an IRS Form W-8IMY on
behalf of itself and (y) on behalf of each such beneficial owner, the forms set
forth in clauses (i) through (iv) of the preceding sentence that would be
required of such beneficial owner if such beneficial owner were a Lender. If a
payment made to any Lender under this Agreement would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA, such Lender shall (but only so long
as such Lender remains lawfully able to do so) deliver to the Borrower and the
Agent, at the time or times prescribed by law or reasonably requested in writing
by the Borrower or the Agent, such documentation prescribed by applicable law or
reasonably requested in writing by the Borrower or the Agent as may be necessary
for the Borrower or the Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with its obligations under FATCA, or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of the preceding sentence, FATCA shall include any amendments made to
FATCA after the date of this Agreement.

 



 29

 

 

(e) If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.1, such Lender
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.1 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Lender, and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund), provided that the Borrower, upon the request of
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such Lender in the event such Lender is required to repay such refund to such
taxing authority. Notwithstanding anything to the contrary in this clause (e),
in no event will any Lender be required to pay any amount to the Borrower
pursuant to this clause (e) the payment of which would place such Lender in a
less favorable net after-Tax position than such Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (e)
shall not be construed to require any Lender to make available its Tax Returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.

 

(f) The provisions of this Section 3.1 shall survive the termination of this
Agreement and repayment of all Obligations.

 



 30

 

 

3.2 Increased Cost.

 

(a) If, after the Closing Date, the adoption or taking effect of, or any change
in, any Applicable Law, rule, regulation or treaty, or any change in the
interpretation or administration of any Applicable Law, rule, regulation or
treaty by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any request, rule, guideline or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency: (i) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the FRB), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by such Lender or any Person
controlling such Lender; (ii) shall subject such Lender or the Agent to any
Taxes (other than Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes, Indemnified Taxes and Connection Income Taxes); or (iii)
shall impose on such Lender or any Person controlling such Lender any other
condition affecting any Loan, its Notes or its obligation to make any Loan; and
the result of anything described in clauses (i) through (iii) above is to
increase the cost to (or to impose a cost on) such Lender of making or
maintaining any Loan, or to reduce the amount of any sum received or receivable
by such Lender under this Agreement or under its Notes with respect thereto,
then, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent) therefor, the Borrower shall pay directly to such Lender such additional
amount as will compensate such Lender for such increased cost or such reduction.

 

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any Applicable Law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by such Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy applicable to such Lender or any such Person (whether or not
having the force of law) of any such authority, central bank or comparable
agency, which is not covered by paragraph (a) above, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s Commitments hereunder to a
level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to the Agent), the Borrower shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction.

 

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Applicable Law, regardless of the date enacted, adopted, issued or implemented.
Notwithstanding anything to the contrary in this Section 3.2, the Borrower shall
not be required to compensate any Lender for any amounts in this Section 3.2
(excluding Taxes described in Section 3.2(a)(ii)) incurred more than 180 days
prior to the date that such Lender delivers the statement making the demand for
such payment (except that, if the change in law giving rise to such increased
costs or reductions is retroactive, then the foregoing 180 day period shall be
extended to include the retroactive effect thereof).

 



 31

 

 

(d) All amounts payable under this Section 3.2 shall bear interest from the date
that is 10 days after the date of demand by any Lender or the Agent (at the
direction of the applicable Lender) until payment in full to such Lender at the
rate applicable to the Loans then outstanding. A certificate of the Agent or any
Lender (or of the Agent on behalf of the applicable Lender) claiming any
compensation under this Section 3.2, setting forth the amounts to be paid
thereunder and delivered to the Borrower with a copy to the Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.

 

(e) The obligations of the Loan Parties under this Section 3.2 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

3.3 Mitigation of Circumstances. Each Lender will use commercially reasonable
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, any obligation by the
Borrower to pay any amount pursuant to Section 3.1 or 3.2; provided, that this
Section 3.3 shall not apply to, or operate to prevent, any assignment of the
Loans and the rights and obligations of any Lender pursuant to Section 10.13.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
each Lender in connection with this Section 3.3.

 

3.4 Conclusiveness of Statements; Survival. Determinations and statements of any
Lender pursuant to Sections 3.1 or 3.2 shall be conclusive absent manifest error
provided that such Lender or the Agent provides the Borrower with written
notification of such determinations and statements. Each Lender may use
reasonable averaging and attribution methods in determining compensation under
Sections 3.1 or 3.2 and the provisions of such Sections shall survive repayment
of the Loans, cancellation of the Notes and termination of this Agreement.

 

Section 4. Conditions Precedent.

 

4.1 Closing Date. The occurrence of the Closing Date, the effectiveness of this
Agreement and the obligation of the Lenders to make Tranche One Loans is subject
to the satisfaction or waiver in writing by the Lenders or, at the direction of
the Lenders, the Agent of the following conditions precedent, each of which
shall be reasonably satisfactory in all respects to the Agent and the Lenders:

 

4.1.1 Delivery of Loan Documents. The Borrower shall have delivered the
following documents in form and substance reasonably satisfactory to the Lenders
and the Agent (and, as applicable, duly executed by all Persons named as parties
thereto and dated as of the Closing Date or an earlier date reasonably
satisfactory to the Lenders and the Agent):

 

(a) Agreement. This Agreement.

 

(b) Loan Documents. The Loan Documents and all instruments, documents,
certificates and agreements executed or delivered pursuant thereto (including
Intellectual Property assignments as collateral and pledged equity and limited
liability company interests in the Subsidiaries, if any, with undated
irrevocable transfer powers executed in blank), in each case, executed and
delivered by each Loan Party and each other Person named as a party thereto.

 



 32

 

 

(c) Financing Statements; Mortgages. Properly completed UCC financing statements
and other filings and documents required by law or the Loan Documents to provide
the Agent with perfected first priority Liens (subject only to Permitted Liens)
in the Collateral.

 

(d) Lien and Judgment Searches. Copies of UCC, tax lien and judgment search
reports listing all effective financing statements, tax liens and equivalent
filings and judgments filed against any Loan Party, with copies of all such
filings, and copies of search results for Registered Intellectual Property (to
the extent reasonably available) conducted by the Borrower listing all effective
collateral assignments in respect of such Intellectual Property filed with
respect to any Loan Party, with copies of such collateral assignment
documentation, all in each jurisdiction reasonably determined by the Required
Lenders.

 

(e) Authorization Documents. For each Loan Party, such Person’s (i) charter (or
similar formation document), certified as of a recent date by the appropriate
Governmental Authority (as applicable) in its jurisdiction of incorporation (or
formation), (ii) limited liability company agreement, partnership agreement and
bylaws (and similar governing document) (as applicable), (iii) resolutions of
its board of directors (or similar governing body) approving and authorizing
such Person’s execution, delivery and performance of the Loan Documents to which
it is party and the transactions contemplated thereby, (vi) signature and
incumbency certificates of its officers authorized to execute the Loan
Documents, in each case with respect to clauses (i) through (iv), all certified
by its secretary or an assistant secretary (or similar officer) as being in full
force and effect without modification and (v) good standing certificates in its
jurisdiction of incorporation (or formation) and in each other jurisdiction
reasonably requested by the Agent or the Required Lenders, in each case, dated
as of a recent date.

 

(f) Opinions of Counsel. Opinions, addressed to the Agent and dated as of the
Closing Date, from counsel to the Borrower, covering such matters as are
customary for the transactions contemplated by the Loan Documents.

 

(g) Insurance. Certificates or other evidence of insurance in effect as required
by Section 6.3(b).

 

(h) [Reserved.]

 

(i) [Reserved.]

 

(j) Payoff; Release of Prior Debt. Payoff letters with respect to the repayment
in full of the Prior Debt, termination of all agreements related thereto and the
release of all Liens granted in connection therewith, with UCC or other
appropriate termination statements and documents effective to evidence the
foregoing or authorization to file the same.

 

(k) Disclosure Letter. The Disclosure Letter.

 



 33

 

 

(l) Warrants and Registration Rights Agreement. The Warrants and the related
Registration Rights Agreement.

 

(m) Officer’s Certificate. A certificate, dated the Closing Date and signed by
the chief executive officer or the chief financial officer of the Borrower,
confirming compliance with the conditions set forth in Section 4.1.2, 4.1.3 and
4.1.4.

 

(n) Solvency Certificate. The Agent shall have received a certificate of the
chief financial officer (or, in the absence of a chief financial officer, the
chief executive officer or manager) of each Loan Party, in his or her capacity
as such and not in his or her individual capacity, in form and substance
reasonably satisfactory to the Required Lenders, certifying as to the matters
set forth in Section 5.13.

 

(o) [Reserved.]

 

(p) Delivery of Borrowing Request. A Borrowing Request, delivered to the Agent
at least two Business Days prior to the Closing Date, requesting that the entire
amount of the Tranche One Loans be funded on the Closing Date.

 

(q) Notes. The Notes in respect of the Tranche One Loans and the Tranche Two
Loans, each in form and substance satisfactory to the Lender holding each Note,
duly executed by the Borrower.

 

(r) Agent Fee Letter. The Agent Fee Letter, dated the Closing Date, by and among
the Agent and the Borrower.

 

(s) Expenses. The payment of all fees, expenses and other amounts due and
payable under each Loan Document or set forth on Schedule 5.28 of the Disclosure
Letter.

 

(t) Other Documents. Such other certificates, documents and agreements that may
be listed on the closing checklist provided by the Lenders to the Borrower or as
the Agent or the Required Lenders may request.

 

4.1.2 Representations and Warranties. Each representation and warranty by each
Loan Party contained herein or in any other Loan Document to which such Loan
Party is a party, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the Closing
Date (or as of a specific earlier date if such representation or warranty
expressly relates to an earlier date).

 

4.1.3 No Default. No Default or Event of Default shall have occurred and be
continuing.

 

4.1.4 No Material Adverse Change. Since December 31, 2017, no event or
occurrence shall have occurred that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 



 34

 

 

4.1.5 Payment of Fees and Expenses. The Borrower shall have paid, on or prior to
the Closing Date, (i) the Facility Fee payable under Section 2.12.1, (ii) the
fees payable on or before the Closing Date in the amounts set forth in the Agent
Fee Letter and (iii) all costs and expenses (including payment or reimbursement
of all Costs, diligence costs and consulting costs (including actual, reasonable
and documented fees and charges of any accountants, auditors, appraisers,
consultants and other professionals)) incurred by the Agent and the Lenders in
connection with the preparation, execution and delivery of this Agreement, the
other Loan Documents and the transactions contemplated hereby and thereby which
are required to be paid by the Borrower.

 

4.2 Tranche Two Loans. The obligation of the Lenders to make any Tranche Two
Loans on or prior to the 24 month anniversary of the Closing Date is subject to
the following conditions precedent, each of which shall be reasonably
satisfactory in all respects to the Agent and the Lenders:

 

4.2.1 Delivery of Tranche Two Borrowing Request. Prior to the applicable Tranche
Two Funding Date, the Borrower shall have delivered to the Agent a Tranche Two
Borrowing Request substantially in the form of Exhibit C requesting that all or
a portion of the Tranche Two Loans, subject to Section 4.2.2, be funded on a
date that is not less than 15 days from the date of such Tranche Two Borrowing
Request, but which date, in any event, may not be after the 24 month anniversary
of the Closing Date, which Tranche Two Borrowing Request shall be signed by the
chief executive officer or chief financial officer of the Borrower, and which
Tranche Two Borrowing Request, for the avoidance of doubt, shall attach copies
of each Subject Purchase Order against which the requested funding of the
Tranche Two Loans is to be made, each certified by the chief executive officer
or chief financial officer of the Borrower as being in full force and effect
without modification.

 

4.2.2 Tranche Two Conditions to Borrowing. (a) The aggregate amount of the
Tranche Two Loans funded by the Lenders shall be no greater than the lesser of
(X) the Unused Tranche Two Commitment at such time and (Y) the greater of (I)
the aggregate amount of payment obligations that may become due to the Loan
Parties under and evidenced by confirmed open purchase orders delivered to the
Lenders at least 15 days prior to any funding (the “Subject Purchase Orders”)
and (II) solely with respect to the Subject Purchase Orders for which there is
an associated voucher incentive, the cost of manufacturing the vehicles included
in such Subject Purchase Orders; provided that, in all cases, the Subject
Purchase Orders (i) are in form and substance reasonably acceptable to the
Required Lenders (it being agreed that the amount of any open purchase order for
purposes hereof shall exclude the amount of any associated voucher incentive)
and (ii) include a margin of return reasonably acceptable to the Required
Lenders (it being understood that the amount of the associated voucher incentive
will be included in the Required Lenders’ evaluation of the margin of return of
any Subject Purchase Orders); (b) the amount of any funding of the Tranche Two
Loans shall be in an aggregate minimum amount of $500,000 and in integral
multiples of $250,000; and (c) the Borrower may not submit more than one Tranche
Two Borrowing Request with respect to the funding of the Tranche Two Loans in
any calendar month unless otherwise expressly agreed by the Lenders in their
sole discretion. Notwithstanding the foregoing, at the Borrower’s request,
Tranche Two Loans shall be funded to the extent of any Unused Tranche Two
Commitment in the amount of any fees and expenses to be paid by the Borrower to
the Agent and the Lenders on any Tranche Two Funding Date.

 



 35

 

 

4.2.3 Payment of Fees and Expenses. The Borrower shall have paid, on or prior to
the Tranche Two Funding Date, (i) all documented out-of-pocket costs and
expenses (including payment or reimbursement of all Costs, diligence costs and
consulting costs (including actual, reasonable and documented fees and charges
of any accountants, auditors, appraisers, consultants and other professionals))
incurred by the Agent and the Lenders as of such date and (ii) all documented
and out-of-pocket costs and expenses incurred by the Agent and the Lenders in
connection with the funding of the Tranche Two Loans which are required to be
paid by the Borrower.

 

4.2.4 Officer’s Certificate. A certificate, dated the Tranche Two Funding Date
and signed by the chief executive officer or the chief financial officer of
Parent, confirming compliance with the conditions set forth in Section 4.2.5,
4.2.6, and 4.2.7.

 

4.2.5 Representations and Warranties. Each representation and warranty by each
Loan Party contained herein or in any other Loan Document to which such Loan
Party is a party, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the Tranche
Two Funding Date (or as of a specific earlier date if such representation or
warranty expressly relates to an earlier date).

 

4.2.6 No Default. No Default or Event of Default shall have occurred and be
continuing on the date of delivery of any Tranche Two Borrowing Request and the
date of any funding of the Tranche Two Loans (both before and immediately after
giving effect thereto).

 

4.2.7 No Material Adverse Change. Since December 31, 2017, no event or
occurrence shall have occurred that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

Section 5. Representations and Warranties. To induce the Agent and the Lenders
to enter into this Agreement and to induce the Lenders to advance the Loans
hereunder, the Borrower represents and warrants to the Agent and the Lenders
that each of the following are, and after giving effect to the borrowing of each
Loan, will be, true, correct and complete:

 

5.1 Organization. Each Loan Party and each of its Subsidiaries is a corporation
validly existing and in good standing under the laws of its state of
organization; and each Loan Party and each of its Subsidiaries has all power and
authority and all governmental approvals required for the ownership and
operation of its properties and the conduct of its business as now conducted and
as proposed to be conducted and is qualified to do business, and is in good
standing (as applicable), in every jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.

 



 36

 

 

5.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Borrower is duly
authorized to borrow monies hereunder, the granting of the security interests
pursuant to the Collateral Documents is within the corporate purposes of the
Borrower and each other Loan Party party thereto, and the Borrower and each
other Loan Party is duly authorized to perform its Obligations under each Loan
Document to which it is a party. The execution, delivery and performance by the
Borrower of this Agreement and by the Borrower and each Loan Party of each Loan
Document to which the Borrower and such Loan Party, as applicable, is a party,
and the borrowings by the Borrower hereunder, do not and will not (a) require
any material consent or approval of, or registration or filing with or any other
action by, any Governmental Authority (other than (i) any consent or approval
which has been obtained and is in full force and effect and (ii) recordings and
filings in connection with the Liens granted to the Agent under the Collateral
Documents), (b) conflict with (i) any material provision of Applicable Law, (ii)
the charter, by-laws, limited liability company agreement, partnership agreement
or other organizational documents of any Loan Party or (iii) in any material
respect, any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon any Loan Party or any of such
Loan Party’s respective properties (including, without limitation, any Material
Contract) or (c) require, or result in, the creation or imposition of any Lien
on any asset of the Borrower or any other Loan Party (other than Liens in favor
of the Agent created pursuant to the Collateral Documents).

 

5.3 Validity; Binding Nature. Each of this Agreement and each other Loan
Document to which the Borrower or any other Loan Party is a party is the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.

 

5.4 Financial Condition. The unaudited financial statements of the Borrower and
its Subsidiaries (presented on a consolidated basis) as at March 31, 2018, June
30, 2018 and September 30, 2018 (each filed with the SEC), and the audited
consolidated financial statements of the Borrower and its Subsidiaries
(presented on a consolidated basis) as at December 31, 2017, have been prepared
in accordance with GAAP, subject to, in the case of the unaudited financial
statements, the absence of footnotes and year-end adjustments, and present
fairly, in all material respects, the consolidated financial condition of such
Persons as at such dates and the results of their operations and cash flows for
the periods then ended. As of the Closing Date, the Borrower and its
Subsidiaries have no material liabilities other than as set forth on the
foregoing financial statements and trade payables incurred in the ordinary
course of business.

 

5.5 No Material Adverse Change. Since December 31, 2017, there has been no event
or occurrence that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

5.6 Litigation. As of the Closing Date, other than as set forth on Schedule 5.6
of the Disclosure Letter, no litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to the Borrower’s knowledge, threatened in writing, against any Loan Party
or any of its Subsidiaries or any of their respective properties; and as of any
date, other than the Closing Date, on which this representation is made or
remade, other than as set forth on Schedule 5.6 of the Disclosure Letter, no
litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to the Borrower’s
knowledge, threatened in writing, against any Loan Party or any of its
Subsidiaries or any of their respective properties, which if adversely
determined could reasonably be likely to yield liability, in the aggregate for
all such matters, in excess of $250,000, or result in a Material Adverse Effect.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein not be
consummated as herein provided. Neither any Loan Party nor any of its
Subsidiaries is the subject of an audit or, to the knowledge of the Borrower,
any review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
requirement of Applicable Law.

 



 37

 

 

5.7 Ownership of Properties; Liens; Real Property. There are no Liens on the
Collateral other than Permitted Liens. Each Loan Party and each of its
Subsidiaries owns good and, in the case of owned real property, marketable title
to all of its properties and assets, real and personal, tangible and intangible,
of any nature whatsoever (including Patents, Trademarks, trade names, service
marks and Copyrights), free and clear of all Liens, charges and claims
(including outstanding infringement claims with respect to Intellectual
Property) other than Permitted Liens. The telematic data (other than the global
position system location data with respect each truck) collected by the Loan
Parties from vehicles manufactured, operated or sold by the Loan Parties may be
used by the Loan Parties. Schedule 5.7 of the Disclosure Letter lists (a) all of
the real property owned, leased, subleased or otherwise owned or occupied by any
Loan Party as of the Closing Date and (b) all Liens on the Property and any Debt
of any Person secured by such Liens.

 

5.8 Capitalization; Subsidiaries.

 

(a) Capital Stock. Schedule 5.8(a) of the Disclosure Letter sets forth, as of
the Closing Date, the name and jurisdiction of incorporation or organization of,
and the percentage of each class of Capital Stock owned by the Borrower or any
other Subsidiary in (i) each Subsidiary and (ii) each joint venture in which the
Borrower or any other Subsidiary owns any Capital Stock. All Capital Stock in
each Subsidiary owned by the Borrower or any other Subsidiary is duly and
validly issued and, in the case of each Subsidiary that is a corporation, is
fully paid and non-assessable, and is owned by the Borrower, directly or
indirectly through Wholly-Owned Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good title to, the Capital Stock pledged by it to
the Agent under the Collateral Documents, free of any and all Liens, rights or
claims of other Persons, other than Liens created under the Collateral Documents
and other Permitted Liens, and there are no outstanding warrants, options or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such pledged Capital Stock.

 

(b) No Consent of Third Parties Required. Except as set forth on Schedule 5.8(b)
of the Disclosure Letter, no consent of any Person, including any other general
or limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary, is necessary for the creation,
perfection and/or first priority status of the security interest of the Agent in
any Capital Stock pledged to the Agent for its benefit and the benefit of the
Lenders under the Collateral Documents or the exercise by the Agent of the
voting or other rights provided for in the Collateral Documents or the exercise
of rights and remedies in respect thereof.

 



 38

 

 

5.9 Pension Plans. No Loan Parties sponsor or otherwise have any liability with
respect to a Benefit Plan. Each “employee benefit plan” as defined in Section
3(3) of ERISA that (x) provides retirement benefits (y) is sponsored by the
Borrower or any member of its Controlled Group and (iii) is intended to be tax
qualified under section 401 of the Code has a determination letter or opinion
letter from the IRS on which it is entitled to rely, and no assets of any such
plan are invested in stock of the Borrower. Each employee benefit plan, program
or arrangement sponsored, maintained, contributed to or required to be
contributed to by the Borrower or any member of its Controlled Group is subject
only to the Laws of the United States (or any state or other political
subdivision thereof) and has complied, both in form and in operation, in all
material respects with its terms and applicable Laws. Each employee benefit plan
as defined in Section 3(3) of ERISA that provides medical insurance, dental
insurance, vision insurance, life insurance or long-term disability benefits and
that is sponsored by the Borrower or any member of its Controlled Group is fully
insured by a third party insurance company.

 

5.10 Compliance with Law; Investment Company Act.

 

(a) Each Loan Party and each of its Subsidiaries possesses all, and is not in
default under any, necessary authorizations, permits, licenses, certifications
and approvals from all Governmental Authorities in order to conduct their
respective businesses as presently conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. All
business and operations of each Loan Party and each of its Subsidiaries complies
with all Applicable Laws, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

 

(b) No Loan Party or any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

5.11 Margin Stock. No Loan Party or any of its Subsidiaries is engaged or will
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock. No
portion of the Obligations is secured directly or indirectly by Margin Stock.

 

5.12 Taxes. Each Loan Party and each of its Subsidiaries has filed all federal
and all material state, local and foreign income, sales, goods and services,
harmonized sales and franchise and all other tax returns, reports and statements
(collectively, the “Tax Returns”) with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are or were required to be filed.
All material Taxes reflected therein and all material Taxes otherwise due and
payable have been paid prior to the date on which any liability may be added
thereto for non-payment thereof, except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Loan Party, as applicable, in
accordance with GAAP. No Loan Party has been a member of an affiliated, combined
or unitary group other than the group of which a Loan Party is the common parent
or has liability for Taxes of any other person by contract, as a successor or
transferor or otherwise by operation of law.

 



 39

 

 

5.13 Solvency. Both immediately before and after giving effect to (a) the Loans
made on or prior to the date this representation and warranty is made or remade,
(b) the disbursement of proceeds of such Loans and (c) the payment and accrual
of all transaction costs in connection with the foregoing, with respect to the
Loan Parties, on a consolidated basis, (i) the fair value of the assets of the
Loan Parties is greater than the amount of the liabilities (including disputed,
contingent and unliquidated liabilities) of the Loan Parties as such value is
established and such liabilities evaluated, (ii) the present fair saleable value
of the assets of the Loan Parties is not less than the amount that will be
required to pay the probable liability on the debts of the Loan Parties as they
become absolute and matured, (iii) the Loan Parties are able to realize upon
their assets and pay their debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (iv) none of the Loan Parties intends to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature and (v) none of the Loan Parties is engaged in business or a
transaction, or is about to engage in business or a transaction, for which its
property would constitute unreasonably small capital.

 

5.14 Environmental Matters. The on-going operations of each Loan Party and each
of its Subsidiaries comply in all respects with all Environmental Laws, except
for such non-compliance which could not reasonably be expected to result in a
Material Adverse Effect. Each Loan Party and each of its Subsidiaries have
obtained, and maintain in good standing, all licenses, permits, authorizations
and registrations required under any Environmental Law and necessary for their
respective ordinary course operations, and each Loan Party and each of its
Subsidiaries are in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. No Loan Party or any of its Subsidiaries or any of
their respective properties or operations is subject to any outstanding written
order from or agreement with any federal, state or local Governmental Authority,
nor subject to any judicial or administrative proceeding, nor subject to any
indemnification agreement respecting any Environmental Law, Environmental Claim
or Hazardous Substance, except in each case as could not reasonably be expected
to result in a Material Adverse Effect.

 

5.15 Insurance. Each Loan Party and its properties are insured with financially
sound and reputable insurance companies reasonably satisfactory to the Required
Lenders and the Agent, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where such Loan Party operates. Each
Loan Party maintains, if available, fully paid flood hazard insurance on all fee
owned real property that is located in a special flood hazard area and that
constitutes Collateral on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994. A true and complete listing of such
insurance of the Loan Parties as of the Closing Date, including issuers and
coverages, is set forth on Schedule 5.15 of the Disclosure Letter.

 

5.16 Information. All information heretofore or contemporaneously herewith
furnished in writing by the Borrower or any other Loan Party to the Agent or the
Lenders for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of the Borrower or any Loan Party to the Agent or the
Lenders pursuant hereto or in connection herewith will, taken as a whole, not
contain any material misstatement of fact, or omit to state any material fact
necessary to make such information not misleading in light of the circumstances
under which it was made (it being recognized by the Agent and the Lenders that
any projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results and such differences may be material).

 



 40

 

 

5.17 Intellectual Property.

 

(a) Schedule 5.17(a) of the Disclosure Letter sets forth a true and complete
list of all Patents (including pending patent applications), registered
Trademarks, pending applications for registration of Trademarks, registered
Copyrights and pending applications for registration of Copyrights owned by or
exclusively licensed to any Loan Party or any of its Subsidiaries (collectively,
the “Registered Intellectual Property”). A Loan Party or a Subsidiary thereof
exclusively owns, free and clear of all Liens (but subject to the rights under
the licenses set forth on Schedule 5.17(c) of the Disclosure Letter), all right,
title and interest in and to, all Registered Intellectual Property that is
indicated on Schedule 5.17(a) of the Disclosure Letter as owned by such Loan
Party or Subsidiary. To the Borrower’s knowledge, all of the Registered
Intellectual Property is subsisting, valid and enforceable. To the Borrower’s
knowledge, there are no facts (including any material prior art not disclosed to
the applicable granting authority in connection with any issued Patents included
in the Registered Intellectual Property) that would invalidate or render
unenforceable any issued Patents included in the Registered Intellectual
Property.

 

(b) No Loan Party or Subsidiary has received any written notice that the use or
exploitation by such Loan Party or Subsidiary of any Intellectual Property owned
by or licensed to such Loan Party or Subsidiary, or the use, manufacture, sale
or distribution of any Product, infringes or misappropriates the Intellectual
Property of any third party and, to the Borrower’s knowledge, there is no
reasonable basis for any such claim. To the Borrower’s knowledge, there is no
reasonable basis for any claim that the making, having made, use, offer for
sale, import or sale of any Product by the Borrower, the Subsidiaries or their
agents (or use of any Product in accordance with its intended use) infringes or
misappropriates the Intellectual Property of any third party. Except as listed
on Schedule 5.17(b) of the Disclosure Letter, there are no written claims
(including interferences, oppositions or cancellation actions, but excluding
office actions received in the ordinary course of prosecution) against any Loan
Party or any Subsidiary thereof that are presently pending or, to the knowledge
of the Borrower, threatened, contesting the validity, ownership or
enforceability of any of the Registered Intellectual Property and, to the
knowledge of the Borrower, no third party is infringing or misappropriating any
of the Registered Intellectual Property (excluding patent applications). The
Registered Intellectual Property is not subject to any outstanding order,
injunction, judgment, decree or arbitration award restricting the use thereof.
In the last 12 months, no Loan Party or any Subsidiary thereof has taken any
action (or failed to take any action) that has resulted in the loss, lapse,
abandonment, invalidity or unenforceability of any of the Registered
Intellectual Property or any other Intellectual Property owned by any Loan Party
or Subsidiary thereof, other than in the ordinary course and subject to its
reasonable business discretion.

 

(c) Except as set forth on Schedule 5.17(c) of the Disclosure Letter, (i) no
Loan Party or any Subsidiary has granted any exclusive licenses under Registered
Intellectual Property or any other material Intellectual Property owned by any
Loan Party or any Subsidiary thereof to third parties; and (ii) no Loan Party or
any Subsidiary thereof is party to any contract with any Person that limits or
restricts the use of the Registered Intellectual Property or any other material
Intellectual Property owned by any Loan Party or any Subsidiary thereof or that
requires any payments for such use.

 



 41

 

 

(d) No Loan Party or any of its Subsidiaries has filed any disclaimer or made or
permitted any other voluntary reduction in the scope of any Patent included in
the Registered Intellectual Property (other than in the ordinary course of
prosecution). None of the Patents included in Registered Intellectual Property
has been or is currently involved in any interference, re-examination,
opposition, derivation or other post-grant proceedings and no such proceedings
are, to the knowledge of the Borrower, threatened.

 

(e) Each Loan Party and each of its Subsidiaries owns, or is licensed or
otherwise has the right to use, all Intellectual Property necessary to conduct
its business as currently conducted. To the Borrower’s knowledge, the conduct
and operations of the businesses of each Loan Party and each of its Subsidiaries
do not infringe upon, misappropriate, dilute or violate any Intellectual
Property owned by any other Person. No Loan Party or any of its Subsidiaries has
received any written notice or claim that (i) asserts any right, title or
interest with respect to, or (ii) contests any right, title or interest of any
Loan Party or any of its Subsidiaries in, any Intellectual Property, any
anticipated Products and applications derived or expected to be derived
therefrom, or the development and commercialization of any Products derived or
expected to be derived therefrom. The Intellectual Property owned by and
licensed to the Loan Parties and their Subsidiaries is sufficient, and conveys
adequate rights, title and interests, for the Borrower, the other Loan Parties
and their Subsidiaries to develop and commercialize their anticipated Products
and Intellectual Property applications.

 

(f) Each Loan Party and each of its Subsidiaries (either itself or through
licensees) has (i) taken all steps reasonably required to ensure that each
registered Trademark owned by it is maintained in full force free from any claim
of abandonment, and (ii) not otherwise done any act or omitted to do any act
whereby such registered Trademark may become invalidated or impaired in any way.

 

(g) Each Loan Party and each of its Subsidiaries (either itself or through
licensees) has not done any act, or omitted to do any act, whereby any of its
Patents may become forfeited, abandoned or dedicated to the public.

 

(h) Each Loan Party and each of its Subsidiaries (either itself or through
licensees) has not acted or omitted to act whereby any portion of its Copyrights
may become invalidated or otherwise impaired. Such Loan Party or such Subsidiary
has not (either itself or through licensees) done any act whereby any portion of
its Copyrights may fall into the public domain as a result of any such act.

 

(i) Each Loan Party (either itself or through licensees) has used proper
statutory notice in connection with the use of each of its Patents, Trademarks
and Copyrights included in the Intellectual Property of such Loan Party.

 



 42

 

 

(j) Each Loan Party and each of its Subsidiaries has taken commercially
reasonable steps, including, without limitation, in any proceeding before the
Patent and Trademark Office, the Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of its Intellectual Property, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the Patent and Trademark Office and the Copyright
Office, the filing of applications for renewal or extension, the filing of
affidavits of use and affidavits of incontestability, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

 

(k) No Loan Party or any of its Subsidiaries (either itself or through
licensees) (i) has abandoned any of its Intellectual Property or (ii) has
abandoned any right to file an application for letters patent, trademark, or
copyright, in each case except where such abandonment could not reasonably be
expected to have a Material Adverse Effect.

 

(l) Each Loan Party and each of its Subsidiaries has done all things that are
necessary and proper within such Loan Party’s or such Subsidiary’s power and
control to keep each license of Intellectual Property held by such Loan Party or
such Subsidiary as licensee or licensor in full force and effect, in each case
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(m) Each Loan Party and each of its Subsidiaries has maintained all of its
rights to its Internet Domain Names in full force and effect, except that each
Loan Party and each of its Subsidiaries may elect not to renew any Internet
Domain Name the failure of which to renew could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

(n) The Patent Rights are owned solely by the Loan Parties and are free and
clear of any and all Liens, rights or claims of other Persons, other than Liens
created under the Collateral Documents and other Permitted Liens. To the
Borrower’s knowledge, (i) all Patent Rights are valid and (ii) no Person is
infringing any such Patent Rights or has challenged or threatened to challenge
the validity or enforceability of any such Patent Rights.

 

(o) There are no judgments or settlements against or owed by any Loan Party or
any of its Subsidiaries or Affiliates and no pending litigation or, to any Loan
Party’s knowledge, claims that have been threatened in writing relating to the
Patent Rights. The research, development, manufacture, use and commercialization
after the Closing Date of the Products can be carried out without, to the
Borrower’s knowledge, infringing any valid and enforceable issued patents owned
or controlled by any Person.

 

5.18 Labor Matters. No Loan Party or any of its Subsidiaries is subject to any
labor or collective bargaining agreement. As of the Closing Date, the Loan
Parties and their Subsidiaries have not suffered any strikes, lockouts or other
material labor disputes within the last five years; and as of any date, other
than the Closing Date, on which this representation is made or remade, the Loan
Parties and their Subsidiaries have not suffered any strikes, lockouts or other
material labor disputes since the last time the representations under this
Section 5.18 were made, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower, the other Loan Parties and any
Subsidiary are not in violation of the Fair Labor Standards Act or any other
Applicable Law, except where such violation could not reasonably be expected to
have a Material Adverse Effect.

 



 43

 

 

5.19 No Default. No Loan Party or any of its Subsidiaries is in default under or
with respect to any contractual obligation which, individually or together with
all such defaults, could reasonably be expected to have a Material Adverse
Effect.

 

5.20 Foreign Assets Control Regulations and Anti-Money Laundering.

 

5.20.1 Sanctions. Each Loan Party and each of its Subsidiaries is and will
remain in compliance in all material respects with all applicable U.S. and other
applicable economic sanctions laws, executive orders and implementing
regulations and measures, including those promulgated by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) and all applicable
anti-money laundering and counterterrorism financing laws (including applicable
provisions of the United States Bank Secrecy Act of 1970, as amended) and all
regulations issued pursuant to any of the foregoing. Without limiting the
foregoing, each Loan Party and each of its Subsidiaries represents and warrants
that it will not engage in any dealing or transaction with any Person that is
the target of U.S. economic sanctions, including any party in Iran, except to
the extent such dealing or transaction is (i) authorized or not prohibited by
U.S. law as to a U.S. Person and (ii) lawful under any other Applicable Law. No
Loan Party and no Subsidiary (i) is a Person designated by the U.S. government
on the list of the Specially Designated Nationals and Blocked Persons (each, an
“SDN”), (ii) is a Person who is otherwise the target of U.S. economic sanctions
laws such that a U.S. Person cannot lawfully deal or otherwise engage in
business transactions with such Person or (iii) is owned 50% or more, directly
or indirectly, individually or in the aggregate, or controlled by (including
without limitation by virtue of such person owning voting shares or interests),
or acts, directly or indirectly, for or on behalf of, a Person described in
clauses (i) and (ii) such that the entry into, or performance under, this
Agreement or any other Loan Document would be prohibited under U.S. law. Each
Loan Party and each of its Subsidiaries is not currently and will not in the
future engage in any transaction or dealing with any Person that is designated
as an SDN or owned 50% or more, directly or indirectly, individually or in the
aggregate, or controlled, by one or more SDNs.

 

5.20.2 PATRIOT Act. The Loan Parties and each of their Affiliates are in
compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (b) the PATRIOT Act. No part of the
proceeds of any Loan will be used directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977 or any
anti-corruption and anti-bribery laws of any other jurisdiction.

 

5.21 Non-Competes. None of the Loan Parties nor any of their executive officers
is subject to a non-compete agreement that prohibits or would materially
interfere with the development, commercialization or marketing of any Product.

 



 44

 

 

5.22 Material Contracts. Except for the agreements set forth on Schedule 5.22 of
the Disclosure Letter (collectively, the “Material Contracts”), as of the
Closing Date there are no (i) employment agreements covering the management of
any Loan Party, (ii) collective bargaining agreements or other labor agreements
covering any employees of any Loan Party, (iii) agreements for managerial,
consulting or similar services to which any Loan Party is a party or by which it
is bound, (iv) agreements regarding any Loan Party, its assets or operations or
any investment therein to which any of its equity holders is a party, (v) patent
licenses, trademark licenses, copyright licenses or other material Intellectual
Property lease or license agreements to which any Loan Party is a party, either
as lessor or lessee, or as licensor or licensee (other than widely-available
software subject to “shrink-wrap” or “click-through” software licenses), (vi)
distribution, marketing or supply agreements to which any Loan Party is a party,
(vii) customer agreements to which any Loan Party is a party (in each case with
respect to any agreement of the type described in the preceding clauses (i),
(iii), (iv), (v) and (vi)) requiring payment of more than $500,000 in any year),
(viii) partnership agreements pursuant to which any Loan Party is a partner,
limited liability company agreements pursuant to which any Loan Party is a
member or manager, or joint venture agreements to which any Loan Party is a
party, (ix) real estate leases, (x) contract development or manufacturing
agreements under which any Loan Party has received revenue or (xi) any other
agreements or instruments to which any Loan Party is a party, in each case the
breach, nonperformance or cancellation of which, would reasonably be expected to
have a Material Adverse Effect. Schedule 5.22 of the Disclosure Letter sets
forth, with respect to each real estate lease agreement to which any Loan Party
is a party as of the Closing Date, the address of the subject property. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to a right of termination in favor of any party to any Material
Contract (other than a Loan Party) which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

5.23 [Reserved.]

  

5.24 [Reserved.]

  

5.25 Existing Indebtedness; Investments, Guarantees and Certain Contracts. No
Loan Party (a) has any outstanding Debt, except Debt under the Loan Documents
and as set forth on Schedule 5.25 of the Disclosure Letter, or (b) owns or holds
any Capital Stock of, any debt investments in, or has any outstanding advances
to or any outstanding guarantees for the obligations of any other Person, except
as set forth on Schedule 5.25 of the Disclosure Letter.

 

5.26 Affiliated Agreements. Except as set forth on Schedule 5.26 of the
Disclosure Letter, (i) there are no existing or proposed agreements,
arrangements, understandings or transactions between a Loan Party, on the one
hand, and such Loan Party’s members, managers, managing members, investors,
officers, directors, stockholders, other equity holders, employees, or
Affiliates or any members of their respective families, on the other hand, and
(ii) to each Loan Party’s knowledge, none of the foregoing Persons are directly
or indirectly indebted to or have any direct or indirect ownership or voting
interest in, any Affiliate of such Loan Party or any Person with which such Loan
Party has a business relationship or which competes with such Loan Party.

 



 45

 

 

5.27 Names; Locations of Offices, Records and Collateral; Deposit Accounts.

 

(a) As of the Closing Date, no Loan Party has conducted business under or used
any name (whether corporate, partnership or assumed) within the past five years
other than as shown on Schedule 5.27(a) of the Disclosure Letter. Each Loan
Party is the sole owner(s) of all of its names listed on Schedule 5.27(a) of the
Disclosure Letter, and any and all business done and invoices issued in such
names are such Loan Party’s sales, business and invoices.

 

(b) [Reserved.]

 

(c) As of the Closing Date, each Loan Party maintains, and within the past five
years has maintained, respective places of business and chief executive offices
only at the locations set forth on Schedule 5.27(c) of the Disclosure Letter or,
after the Closing Date, as additionally disclosed to the Agent and the Lenders
in writing, and all Collateral is located and shall be located, and all books
and records of each Loan Party relating to or evidencing the Collateral are
located and shall be located, only in and at such locations (other than (i)
deposit accounts and (ii) Collateral in the possession of the Agent, for the
benefit of the Agent and the Lenders).

 

(d)  Schedule 5.27(d) of the Disclosure Letter lists all of each Loan Party’s
deposit accounts as of the Closing Date.

 

5.28 Broker’s or Finder’s Commissions. Except as set forth on Schedule 5.28 of
the Disclosure Letter, no broker’s, finder’s or placement fee or commission will
be payable to any broker or agent engaged by any Loan Party or any of its
officers, directors or agents with respect to the Loan or the transactions
contemplated by this Agreement except for fees payable to the Agent and the
Lenders. The amount of any such broker’s, finder’s or placement fee or
commission is set forth on Schedule 5.28 of the Disclosure Letter, such amount
shall be payable in full by a Loan Party on the Closing Date, and no such
amounts shall be payable after the Closing Date. Each Loan Party agrees to
indemnify the Agent and the Lenders and hold each harmless from and against any
claim, demand or liability for broker’s, finder’s or placement fees or similar
commissions, whether or not payable by such Loan Party, alleged to have been
incurred in connection with such transactions.

 

Section 6. Affirmative Covenants. Until all Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) are Paid in Full, the Borrower agrees that it will:

 

6.1 Information. Furnish to the Agent and the Lenders:

 

6.1.1 Annual Reports. As soon as available and in any event within 90 days
following the end of each Fiscal Year, beginning with the Fiscal Year ending
December 31, 2018, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and related consolidated
statements of income, cash flows and stockholders’ equity for such Fiscal Year,
in comparative form with such financial statements as of the end of, and for,
the preceding Fiscal Year, and notes thereto, all prepared in accordance with
GAAP and accompanied by an opinion of Grant Thornton LLP or other independent
public accountants of recognized national standing (which opinion shall not be
qualified as to scope or contain any explanatory paragraph expressing
substantial doubt about the ability of the Borrower and its Subsidiaries to
continue as a going concern (other than solely with respect to , or resulting
solely from (i) an upcoming maturity date of the Loans occurring within one year
from the time such report is delivered or (ii) any potential inability to
satisfy any financial covenant set forth herein on a future date or in a future
period)), stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries as of the dates and for the periods
specified in accordance with GAAP and (ii) a narrative report and management’s
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such Fiscal Year, as compared to amounts
for the previous Fiscal Year.

 



 46

 

 

6.1.2 Quarterly Reports. As soon as available and in any event within 45 days
following the end of each of the first three Fiscal Quarters of each Fiscal
Year, beginning with the Fiscal Quarter ending March 31, 2019, (i) the
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter together with consolidated statements of income and cash
flows for such Fiscal Quarter and for the then elapsed portion of the Fiscal
Year, in comparative form with the consolidated statements of income and cash
flows for the comparable periods in the previous Fiscal Year, and notes thereto,
all prepared in accordance with GAAP and accompanied by a certificate of the
chief financial officer of the Borrower stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
the date and for the periods specified in accordance with GAAP consistently
applied, and on a basis consistent with audited financial statements referred to
in Section 6.1.1, subject to normal year-end audit adjustments, and (ii) a
narrative report and management’s discussion and analysis, of the financial
condition and results of operations for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, as compared to the comparable periods in the
previous Fiscal Year.

 

6.1.3 Monthly Reports. Commencing with respect to the first calendar month after
the Closing Date, promptly when available and in any event within 30 days of the
end of such calendar month and each subsequent calendar month (including any
calendar month ending December 31), a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such calendar month, together with (i)
consolidated statements of income and cash flows for such period prepared on a
basis consistent with GAAP, together with a comparison with the budget for such
period of the current Fiscal Year and (ii) the volume and average sales price
for the vehicles sold during such month, all certified by the chief financial
officer of the Borrower.

 

6.1.4 Compliance Certificate. Contemporaneously with the furnishing of the
financial statements required pursuant to Sections 6.1.1, 6.1.2 and 6.1.3, a
duly completed Compliance Certificate signed by the chief financial officer of
the Borrower (i) to the effect that such officer has not become aware of any
Event of Default or Default that has occurred and is continuing or, if there is
any such Event of Default or Default, describing it and the steps, if any, being
taken to cure it, and providing such other information as required thereby and
(ii) certifying as to the compliance by the Loan Parties of the financial
covenants set forth in Section 7.19.

 

6.1.5 Revenues. As soon as practicable, and in any event not later than 45 days
following the end of each Fiscal Quarter (other than the Borrower’s fourth
Fiscal Quarter) and not later than 90 days following the end of the Borrower’s
fourth Fiscal Quarter, a historical breakdown of revenue and cost of goods sold
by business segment for such Fiscal Quarter.

 



 47

 

 

6.1.6 Board Minutes. As soon as practicable, and (a) in any event not later than
one week after each meeting of the Board, copies of the minutes of such meeting
(which may be in draft form) and (b) at the same time as they are provided to
the Board or any committee thereof, copies of the board packets provided to the
Board or any committee thereof in connection with each such meeting (excluding
any material that is legally privileged where to disclose it to the Lenders
would reasonably risk the loss of that privilege or which is subject to
confidentiality obligations which would be contravened by its disclosure to the
Lenders; provided, that any such exclusion shall apply only to such portion of
the material which would be required to preserve such privilege or
confidentiality and not to any other portion thereof and the Borrower shall
promptly provide to the Lenders a general description, which shall be true and
correct in all material respects, of any such excluded materials).

 

6.1.7 Notice of Default; Litigation; Benefit Plan Matters. Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Borrower or the applicable Loan Party affected
thereby with respect thereto:

 

(a) the occurrence of an Event of Default or a Default;

 

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrower to the Lenders which has been instituted
or, to the knowledge of the Borrower, is threatened in writing against any Loan
Party or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect;

 

(c) the incurrence of any liability with respect to any Benefit Plan;

 

(d) any judgment, order or decree for the payment of money which has been
rendered against any Loan Party or any of its Subsidiaries and which
individually or in the aggregate with all such other judgments, orders or
decrees totals $100,000 or more;

 

(e) any cancellation or material decrease in coverage in any insurance
maintained by the Borrower or any other Loan Party;

 

(f) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim, (ii) any violation or noncompliance with
any Applicable Law or (iii) any breach or nonperformance of, or any default
under, any contractual obligation of any Loan Party or any of its Subsidiaries),
in all cases which could reasonably be expected to have a Material Adverse
Effect;

 

(g) copies of all material communication as well as other material documents
received by any Loan Party from any Governmental Authority (including, without
limitation, the Securities and Exchange Commission); and

 



 48

 

 

(h) to the extent that it would reasonably be expected to result in a Material
Adverse Effect (i) any suspension, revocation, cancellation or withdrawal of an
Authorization required for any Loan Party, is threatened or there is any basis
for believing that such Authorization will not be renewable upon expiration or
will be suspended, revoked, cancelled or withdrawn, (ii) the occurrence of any
civil or criminal proceedings relating to any Loan Party or any of its
respective employees or (iii) any officer, employee or agent of any Loan Party
is convicted of any crime.

 

6.1.8 Budgets. As soon as practicable, and in any event not later than 45 days
following the end of each Fiscal Year, a budget of the Group for such Fiscal
Year (including a monthly working capital and capital expenditure budget and a
monthly projection of revenue, both for the Group as a whole and broken out by
business unit) prepared in a manner reasonably satisfactory to the Required
Lenders, accompanied by a certificate of the chief financial officer of the
Borrower to the effect that (a) such budget was prepared by the Borrower in good
faith, (b) the Borrower has a reasonable basis for the assumptions contained in
such budget and (c) such budget has been prepared in accordance with such
assumptions.

 

6.1.9 Reports to Governmental Authorities and Shareholders. (a) Within five
Business Days after the filing with or delivery to any Governmental Authority,
copies of all regular, periodic or special inspection reports relating to any
Loan Party’s manufacturing facilities, and (b) promptly following the Agent’s or
the Required Lenders’ request, copies of (i) all other regular, periodic or
special reports of each Loan Party filed with any Governmental Authority, (ii)
all registration statements (or such equivalent documents of each Loan Party
filed with any Governmental Authority) and (iii) all proxy statements or other
communications made to the holders of any Loan Party’s Capital Stock generally.

 

6.1.10 Updated Schedules to the Security Agreement. Contemporaneously with the
furnishing of each annual audit report pursuant to Section 6.1.1, updated
versions of the schedules to the Security Agreement showing information as of
the date of such audit report (it being agreed and understood that this
requirement shall be in addition to the notice and delivery requirements set
forth in the Security Agreement).

 

6.1.11 Other Information. Promptly from time to time, such other information
concerning the Borrower or any Subsidiary as the Required Lenders or the Agent
may reasonably request.

 

Notwithstanding anything contained in this Section 6.1 to the contrary, the
Required Lenders (in their sole discretion) shall have the option at any time to
elect not to require the Borrower to deliver any or all of the information
required by this Section 6.1, which such election, if exercised by the Required
Lenders, shall be provided in writing by the Required Lenders to the Borrower.

 

6.2 Books; Records; Inspections.

 

(a) Keep, and cause each Loan Party and each of its Subsidiaries to keep, its
books and records in accordance with sound business practices sufficient to
allow the preparation of financial statements in accordance with GAAP.

 



 49

 

 

(b) Permit, and cause each other Loan Party to permit, at reasonable times
during business hours and with reasonable prior notice, the Agent, the Required
Lenders, or any representative of the foregoing to: (i) inspect the properties
and operations of the Borrower or any such Loan Party; (ii) visit any or all of
its offices, to discuss its financial matters with its directors or officers and
with its independent auditors (and the Borrower hereby authorizes such
independent auditors to discuss such financial matters with the Required Lenders
or the Agent or any representative thereof); (iii) examine (and, at the expense
of the Borrower, photocopy extracts from) any of its books or other records; and
(iv)(A) inspect the Collateral and other tangible assets of the Borrower or any
such Loan Party, (B) perform appraisals of the equipment of the Borrower or any
such Loan Party and (C) inspect, audit, check and make copies of and extracts
from the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to any Collateral, for purposes
of or otherwise in connection with conducting a review, audit or appraisal of
such books and records. The Borrower will pay the Lenders the reasonable
out-of-pocket costs and expenses of any audit or inspection of the Collateral
promptly after receiving the invoice; provided that the Borrower shall not be
required to reimburse the Lenders for the foregoing expenses relating to more
than one such inspection or audit in any calendar year unless an Event of
Default has occurred and is continuing, in which event the Borrower shall be
required to reimburse the Lenders for any and all of the foregoing expenses.
Notwithstanding anything contained in this Section 6.2(b) to the contrary, if an
Event of Default shall have occurred and be continuing, then the Agent, the
Required Lenders or any representative of any of the foregoing may take any of
the actions specified in clauses (i) through (iv) of this Section 6.2(b) without
prior notice to the Borrower, but shall endeavor in good faith to provide the
Borrower subsequent notice.

 

6.3 Maintenance of Property; Insurance.

 

(a) Keep, and cause each other Loan Party and each of its Subsidiaries to keep,
all property useful and necessary in the business of the Borrower, such other
Loan Party or such Subsidiary in good working order and condition, ordinary wear
and tear excepted, and maintain, and cause each other Loan Party to maintain,
its Intellectual Property in accordance with the provisions of the Collateral
Documents.

 

(b) Maintain, and cause each other Loan Party and each of its Subsidiaries to
maintain, with responsible insurance companies, such insurance coverage as shall
be required by Applicable Laws, and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated; provided that in any event, unless no longer available at
reasonable costs, such insurance shall insure against all risks and liabilities
of the type insured against as of the Closing Date and shall have insured
amounts no less than, and deductibles no higher than, those amounts provided for
as of the Closing Date. Without limiting the foregoing, (i) maintain, if
available, fully paid flood hazard insurance on all fee owned real property that
is located in a special flood hazard area and that constitutes Collateral, on
such terms and in such amounts as reasonably required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Agent or the
Required Lenders, (ii) furnish to the Agent evidence of the renewal (and payment
of renewal premiums therefor) of all insurance policies prior to the expiration
or lapse thereof and (iii) furnish to the Agent prompt written notice of any
redesignation of any such improved fee owned real property into or out of a
special flood hazard area. Upon request of the Agent or the Required Lenders and
to the extent not previously delivered to the Agent or the Lenders, the Borrower
shall furnish to the Agent or the Lenders a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the
Borrower and each other Loan Party. The Borrower shall cause each issuer of an
insurance policy to provide the Agent with an endorsement (i) showing the Agent
as a lenders’ loss payee with respect to each policy of property or casualty
insurance and naming the Agent as an additional insured with respect to each
policy of liability insurance, (ii) providing that 30 days’ notice will be given
to the Agent prior to any cancellation of such policy and (iii) reasonably
acceptable in all other respects to the Agent and the Required Lenders.

 



 50

 

 

(c) Unless the Borrower provides the Required Lenders or the Agent with evidence
of the continuing insurance coverage required by this Agreement, the Required
Lenders may purchase insurance (to the extent of such insurance coverage as
shall be required by clause (b) above) at the Borrower’s expense to protect the
Agent’s and the Lenders’ interests in the Collateral. This insurance may, but
need not, protect the Borrower’s and each other Loan Party’s interests. The
coverage that the Required Lenders purchase may, but need not, pay any claim
that is made against the Borrower or any other Loan Party in connection with the
Collateral. If the Required Lenders purchase insurance for the Collateral, as
set forth above, the Borrower will be responsible for the costs of that
insurance until the effective date of the cancellation or expiration of the
insurance. If determined by the Required Lenders in their sole discretion, the
costs of such insurance may be added to the principal amount of either Loan
owing hereunder as determined by the Required Lender in their sole discretion.

 

(d) To, and to cause each Loan Party and each of its Subsidiaries to: (i) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of its Intellectual Property that is material to its business;
(ii) promptly advise the Agent and the Lenders in writing of any material
infringement of which it is aware by a third party of its Intellectual Property;
and (iii) not allow any Intellectual Property material to its business to be
abandoned, forfeited or dedicated to the public without the Agent’s prior
written consent.

 

6.4 Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities. (a) Comply, and cause each other Loan Party and each of its
Subsidiaries to comply, with all Applicable Laws and all indentures, agreements
and other instruments binding upon it or its property, except, in each case,
when combined with all such other cases, where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party and each of its
Subsidiaries to ensure, that neither any Loan Party nor any of its Subsidiaries,
nor any Person who owns a controlling interest in or otherwise controls a Loan
Party or one of its Subsidiaries is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by OFAC, the United
States Department of the Treasury and/or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation or (ii)
a Person who is otherwise the target of U.S. economic sanctions laws such that a
U.S. Person cannot lawfully deal or otherwise engage in business transactions
with such Person; (c) without limiting clause (a) above, ensure that neither any
Loan Party nor any of its Subsidiaries will engage in any dealing or transaction
with any Person that is (i) the target of U.S. or any other applicable economic
sanction laws, executive orders and implementing regulations or measures,
including any party in Iran, except to the extent such dealing or transaction is
(A) authorized or not prohibited by U.S. law as to a U.S. Person and (B) lawful
under any other Applicable Law, or (ii) designated as an SDN or owned 50% or
more, directly or indirectly, individually or in the aggregate, or controlled,
by one or more SDNs; (d) without limiting clause (a) above, comply and cause
each other Loan Party and each of its Subsidiaries to comply, with all
applicable anti-money laundering and counterterrorism financing laws (including
applicable provisions of the Bank Secrecy Act of 1970, as amended) and all
regulations issued pursuant to any of the foregoing; and (e) timely prepare and
file all Tax Returns required to be filed by Applicable Law and pay, and cause
each other Loan Party and each of its Subsidiaries to pay, prior to delinquency,
all Taxes in excess of $50,000 (in the aggregate for all such Persons) against
them or any of their property, as well as claims of any kind which, if unpaid,
could become a Lien on any of their property; provided that the foregoing shall
not require the Borrower, any other Loan Party or any of their Subsidiaries to
pay any such Tax or charge so long as (i) it shall promptly contest the validity
thereof in good faith by appropriate proceedings, (ii) it shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (iii)
any related Lien shall have no effect on the priority of the Liens in favor of
the Agent.

 



 51

 

 

6.5 Maintenance of Existence. Maintain and preserve, and (subject to
Section 7.4) cause each other Loan Party and each of its Subsidiaries to
maintain and preserve, (a) its existence and good standing (as applicable) in
the jurisdiction of its organization and (b) except as could not reasonably be
expected to have a Material Adverse Effect, its qualification to do business and
good standing (as applicable) in each jurisdiction where the nature of its
business makes such qualification necessary.

 

6.6 Governmental Approvals. Obtain and keep in full force and effect all
Governmental Approvals (a) relating to each Product necessary for the Borrower
and its Subsidiaries to conduct their business and (b) necessary for the
performance by the Borrower and its Subsidiaries of their obligations under the
Loan Documents.

 

6.7 Environmental Matters. If any release or disposal of Hazardous Substances
shall occur or shall have occurred on or from any Real Estate of any Loan Party
or any of its Subsidiaries, cause, or direct the applicable Loan Party or
Subsidiary to cause, the prompt containment and removal of such Hazardous
Substances and the remediation of such Real Estate as is necessary to comply
with all Environmental Laws except as could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing,
except as could not reasonably be expected to have a Material Adverse Effect,
the Borrower shall, and shall cause each other Loan Party and Subsidiary to,
comply with each Applicable Law and judicial or administrative order requiring
the performance at any Real Estate of any Loan Party or any of its Subsidiaries
of activities in response to the release or threatened release of a Hazardous
Substance. If any violation of any Environmental Law shall occur or shall have
occurred at any Real Estate or any other assets of any Loan Party or any of its
Subsidiaries or otherwise in connection with their operations, the Borrower
shall cause or direct the applicable Loan Party or Subsidiary to cause, the
prompt correction of such violation, except in each case as could not reasonably
be expected to have a Material Adverse Effect.

 

6.8 Further Assurances.

 

(a) Further Assurances. Promptly upon request by the Required Lenders or the
Agent, take, and cause each other Loan Party and each of its Subsidiaries to
take, such additional actions as the Required Lenders or the Agent may
reasonably require from time to time in order (i) to subject to the Liens
created by any of the Collateral Documents any of the properties, rights or
interests, whether now owned or hereafter acquired, covered or intended to be
covered by any of the Collateral Documents, (ii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby and (iii) to assure, convey, grant, assign,
transfer, preserve, protect and confirm to the Agent and the Lenders the rights
granted or now or hereafter intended to be granted to the Agent and the Lenders
under any Loan Document.

 



 52

 

 

(b) Additional Subsidiaries. Without limiting the generality of the foregoing
and except as otherwise approved in writing by the Required Lenders, cause, and
cause each of the Loan Parties to cause, each of their Subsidiaries (including
any such Subsidiary formed or acquired after the Closing Date, simultaneously
with the formation or acquisition of such Subsidiary), to guaranty the
Obligations and cause each such Subsidiary to grant to the Agent, for the
benefit of the Agent and the Lenders, a first priority security interest in, all
of such Subsidiary’s property to secure such guaranty, in each case pursuant to
the execution and delivery of a joinder to each applicable Collateral Document
and such other documents as may be reasonably requested by the Required Lenders
in order to create, perfect, establish the first priority of or otherwise
protect any Lien purported to be covered by the Security Agreement or any
Mortgage or otherwise to effect the intent that such Subsidiary shall become
bound by all of the terms, covenants and agreements contained in the Loan
Documents and that all property and assets of such Subsidiary (subject to the
exceptions to the other Loan Parties under the Loan Documents) shall become
Collateral for the Obligations, each in form and substance reasonably
satisfactory to the Required Lenders, including, without limitation, (i) the
execution and delivery of guaranties, security agreements, pledge agreements,
Mortgages and such other Real Property Deliverables as may be required by the
Required Lenders with respect to any Real Estate, deeds of trust, financing
statements and other documents, and the filing or recording of any of the
foregoing (including any of the foregoing necessary to create or perfect a Lien
under the laws of any jurisdiction in which any Loan Party is organized or
formed or any Collateral is located) and (ii) such opinions of counsel as the
Required Lenders may reasonably request. Furthermore and except as otherwise
approved in writing by the Required Lenders, the Borrower shall, and shall cause
each of its Subsidiaries (including, any such Subsidiary formed or acquired
after the Closing Date) to, pledge all of the Capital Stock of each of its
Subsidiaries to the Agent, for the benefit of the Agent and the Lenders, to
secure the Obligations, including by the delivery of certificated securities (if
any) and other Collateral with respect to which perfection is obtained by
possession, in each case pursuant to documents in form and substance reasonably
satisfactory to the Required Lenders. In connection with each pledge of Capital
Stock that is certificated, as promptly as practicable, the Borrower and each
other Loan Party shall simultaneously with the execution of the foregoing pledge
documentation deliver, or cause to be delivered, to the Agent, irrevocable
proxies and transfer/stock powers and/or assignments, as applicable, duly
executed in blank, in each case pursuant to documents in form and substance
reasonably satisfactory to the Required Lenders.

 

(c) Collateral Access Agreements. The Borrower and each other Loan Party shall
be under an ongoing obligation to obtain a Collateral Access Agreement from the
lessor of each leased property and bailee in possession of any Collateral with
respect to each location where any Collateral is stored or located, which
Collateral Access Agreement shall be in form and substance reasonably
satisfactory to the Required Lenders and the Agent.

 



 53

 

 

(d) Intellectual Property. Without limiting the requirements of the Collateral
Documents, in the event that any Loan Party shall acquire, develop, or otherwise
obtain, register or seek to register any Patent, Copyright, Trademark or other
Intellectual Property, or obtain, register or seek to register any application
for, or license in respect of, any of the foregoing, the Borrower shall notify
the Agent, in the case of an application to register a Copyright, within five
Business Days thereof, and in the case of any other application seeking to
register or apply for Intellectual Property, on a monthly basis concurrently
with the delivery of the reports required under Section 6.1.3, and shall
promptly thereafter execute and deliver to the Agent, for its benefit and the
benefit of the Lenders, such Intellectual Property security agreements, other
Collateral Documents or other documents as the Required Lenders or the Agent may
request in order to secure and perfect the security interest in respect of such
Intellectual Property.

 

(e) Registered Intellectual Property. The Borrower shall take commercially
reasonable steps to (i) prepare, execute, deliver and file any and all
agreements, documents and instruments, that are necessary to preserve and
maintain the Registered Intellectual Property, including payment of applicable
maintenance fees or annuities, and (ii) prosecute any corrections,
substitutions, reissues, reviews and reexaminations of Patents included in the
Registered Intellectual Property.

 

(f) After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being a “New Facility”) with a Current
Value (as defined below) in excess of $500,000, immediately so notify the Agent
in writing, setting forth with specificity a description of the interest
acquired, the location of the real property, any structures or improvements
thereon and either an appraisal or such Loan Party’s good-faith estimate of the
current value of such real property (for purposes hereof, the “Current Value”).
The Required Lenders shall notify such Loan Party whether they intend to require
a Mortgage (and any other Real Property Deliverables) with respect to such New
Facility. Upon receipt of a notice requesting a Mortgage (and/or any other Real
Property Deliverables), the Person that has acquired such New Facility shall
within 30 days furnish the same to the Agent and the Required Lenders, in a form
reasonably satisfactory to the Required Lenders. The Borrower shall pay all fees
and expenses, including, without limitation, reasonable attorneys’ fees and
expenses, and all title insurance charges and premiums, in connection with each
Loan Party’s obligations under this Section 6.8(f).

 

6.9 Payments in Respect of Subject Purchase Orders. Instruct all parties to the
Subject Purchase Orders to remit payments thereon directly to the Reserve
Account, and that it shall promptly, and in any event no later than two Business
Days after receipt by it or any of its Subsidiaries of such payments, prepay the
Tranche Two Loans in an amount equal to the payments received from the Subject
Purchase Orders.

 

6.10 [Reserved.]

  

6.11 Conference Calls. After delivery of the financial statements pursuant to
Sections 6.1.1, 6.1.2 and 6.1.3, at the request of the Required Lenders or the
Agent, cause the chief financial officer and the chief operating officer of the
Borrower to participate in conference calls with the Lenders to discuss, among
other things, the financial condition of the Loan Parties and any financial or
earnings reports.

 

6.12 [Reserved.]

 



 54

 

 

6.13 Board Matters.

 

6.13.1 Board Observer Right. The Required Lenders shall have the right (but not
the obligation) to designate an observer (the “Board Observer”) to attend all
meetings of the Board or any committee thereof, in a non-voting capacity, by
giving written notice to the chairman of the Board or the chief executive
officer of the Borrower. The Borrower shall simultaneously give the Board
Observer copies of all notices, consents, minutes and other materials, financial
or otherwise, which the Borrower provides to the Board or any committee thereof
in connection with meetings of the Board or any committee thereof to be held
during such time (excluding any material that is legally privileged where to
disclose it to the Board Observer would reasonably risk the loss of that
privilege or which is subject to confidentiality obligations which would be
contravened by its disclosure to the Board Observer; provided, that any such
exclusion shall apply only to such portion of the material which would be
required to preserve such privilege or confidentiality and not to any other
portion thereof and the Borrower shall promptly provide to the Board Observer a
general description, which shall be true and correct in all material respects,
of any such excluded materials). The Required Lenders agree and shall cause any
Board Observer to agree to hold in confidence all information so provided and
not use or disclose any confidential information provided to or learned by it in
connection with its rights under this Agreement other than for purposes
reasonably related to its interest as a lender to the Borrower and its
Subsidiaries.

 

6.13.2 Expenses. The Lenders shall be reimbursed for all reasonable and
documented out-of-pocket expenses incurred in connection with its exercise of
the rights provided under this Section 6.13.

 

6.14 Payment of Debt. Except as otherwise prescribed in the Loan Documents, each
Loan Party shall pay, discharge or otherwise satisfy when due and payable
(subject to applicable grace periods and, in the case of trade payables, to
ordinary course of payment practices) all of its obligations and liabilities
having an aggregate outstanding principal amount (for all such obligations and
liabilities) exceeding $250,000, except when the amount or validity thereof is
being contested in good faith by appropriate proceedings and appropriate
reserves shall have been made in accordance with GAAP consistently applied.

 

6.15 Post-Closing Obligations. Notwithstanding anything to the contrary herein
or in the Loan Documents (it being understood that to the extent that the
existence of any of the following post-closing obligations that is not overdue
would otherwise cause any representation, warranty, covenant, default or event
of default in this Agreement or any other Loan Document to be in breach, the
Lenders hereby waive such breach for the period from the Closing Date until the
first date on which such condition is required to be fulfilled (giving effect to
any extensions thereof) pursuant to this Section 6.15),

 

(a) the Borrower shall deliver or cause to be delivered the following items to
the Agent and the Lenders no later than the dates set forth below (or such later
date agreed to by the Required Lenders in their sole discretion), and each such
item shall be in form and substance reasonably satisfactory to the Required
Lenders and the Agent:

 

(i) no later than two Business Days after the Closing Date, insurance
certificates from one or more insurance companies reasonably satisfactory to the
Required Lenders and the Agent, evidencing property and liability coverage
required to be maintained pursuant to each Loan Document, with the Agent named
as loss payee or additional insured, as applicable;

 



 55

 

 

(ii) no later than 30 days after the Closing Date, insurance endorsements from
one or more insurance companies reasonably satisfactory to the Required Lenders
and the Agent, evidencing property and liability coverage required to be
maintained pursuant to each Loan Document, with the Agent named as loss payee or
additional insured, as applicable;

 

(iii) no later than 30 days after the Closing Date, Collateral Access Agreements
in form and substance reasonably satisfactory to the Required Lenders and the
Agent from each landlord, warehouseman and other bailee, as applicable, to any
Loan Party;

 

(iv) no later than 30 days after the Closing Date, Control Agreements in form
and substance reasonably satisfactory to the Required Lenders and the Agent for
each deposit account and securities account maintained by any Loan Party (other
than Excluded Accounts);

 

(v) no later than 30 days after the Closing Date, all Mortgages and the other
Real Property Deliverables and other filings and documents required by law or
the Loan Documents to provide the Agent with perfected first priority Liens
(subject only to Permitted Liens) in the Collateral, each in form and substance
reasonably satisfactory to the Required Lenders and the Agent; and

 

(b) no later than 30 days after the Closing Date, the Borrower shall have
established the Reserve Account, funded no less than $900,000 into the Reserve
Account, and delivered evidence of the foregoing in form and substance
reasonably satisfactory to the Required Lenders and the Agent.

 

Section 7. Negative Covenants. Until the Obligations are Paid in Full, the
Borrower agrees that it will:

 

7.1 Debt. Not, and not suffer or permit any Loan Party or any other Subsidiary,
to, create, incur, assume or suffer to exist any Debt, except:

 

(a) Obligations under this Agreement and the other Loan Documents;

 

(b) Debt in respect of Capital Leases and purchase money Debt, in each case
incurred in the ordinary course of business for the purpose of financing all or
any part of the cost of acquiring, construction or improvement of fixed or
capital assets; provided that (i) the aggregate principal amount of all such
Debt at any time outstanding shall not exceed $250,000 and (ii) the principal
amount of such Debt does not exceed the lower of the cost or fair market value
of the property so acquired or built or of such repairs or improvements financed
with such Debt (each measured at the time such acquisition, construction or
improvement is made);

 



 56

 

 

(c) Debt that may be deemed to exist pursuant to any guarantees, performance,
surety, statutory, appeal or similar obligations (but not with respect to
letters of credit) incurred in the ordinary course of business or in respect of
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other Debt with
respect to reimbursement-type obligations regarding workers’ compensation
claims;

 

(d) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Debt is extinguished within five
Business Days of notice to the Borrower or the relevant Subsidiary of its
incurrence;

 

(e) unsecured Subordinated Debt provided by entities deemed to be strategic in
nature, defined as a corporate entity operating in the broader energy or
transportation industries; provided that such unsecured Subordinated Debt is
subordinated to the Obligations on subordination terms acceptable to the
Required Lenders pursuant to a Subordination Agreement and the Required Lenders
provide prior written consent to the incurrence of such unsecured Subordinated
Debt (which consent may be provided or withheld in the Required Lenders’ sole
discretion);

 

(f) Debt consisting of unpaid insurance premiums (not in excess of one year’s
premiums) owing to insurance companies and insurance brokers incurred in
connection with the financing of insurance premiums in the ordinary course of
business;

 

(g) (i) guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries or any other Loan Party and (ii) to the extent constituting Debt,
take-or-pay obligations contained in supply arrangements;

 

(h) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

(i) Debt arising as a direct result of judgments, orders, awards or decrees
against the Borrower, any other Loan Party or any of its Subsidiaries, in each
case not constituting an Event of Default;

 

(j) Debt representing any Taxes not then required to be paid hereunder or any
Taxes to the extent such Taxes are being contested in good faith by the
Borrower, its Subsidiaries or any other Loan Party by appropriate proceedings
and adequate reserves are being maintained by the applicable Person in
accordance with GAAP in compliance with Section 6.4 with respect thereto;

 

(k) Debt of the Borrower or its Subsidiaries owing to the Borrower or its
Subsidiaries, including any guarantees by the Borrower or any of its
Subsidiaries of Debt of the Borrower or any of its Subsidiaries that is
permitted hereunder; and

 



 57

 

 

(l) unsecured Debt of the Borrower and its Subsidiaries in an aggregate amount
not to exceed at any time $250,000.

 

7.2 Liens. Not, and not suffer or permit any Loan Party or any other Subsidiary
to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a) Liens arising under the Loan Documents;

 

(b) Liens for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty, or being diligently contested in good faith
by appropriate proceedings and for which it maintains adequate reserves in
accordance with GAAP and the execution or other enforcement of which is
effectively stayed, provided that such Lien shall have no effect on the priority
of the Liens in favor of the Agent;

 

(c) (i) Liens of carriers, warehousemen, mechanics, customs and revenue
authorities, customs brokers, landlords and materialmen and other similar Liens
imposed by law, which are not at the time delinquent or thereafter payable
without penalty, or which are being diligently contested in good faith by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto and (ii) Liens consisting of
pledges or deposits incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (which, for the
avoidance of doubt, would not include Liens arising under ERISA) or in
connection with surety bonds, bids, performance bonds and similar obligations
for sums not overdue or being diligently contested in good faith by appropriate
proceedings and not involving any deposits or advances or borrowed money or the
deferred purchase price of property or services and, in each case, for which it
maintains adequate reserves in accordance with GAAP;

 

(d) Liens existing as of the Closing Date and described in Schedule 7.2 of the
Disclosure Letter;

 

(e) Liens securing Debt permitted by Section 7.1(b); provided, however, that any
such Lien (i) attaches only to the property being leased or financed and any
accessions thereto and proceeds thereof and (ii) attaches to such property
within 20 days of the acquisition thereof and attaches solely to the property so
acquired and any accessions thereto and proceeds thereof;

 

(f) attachments, appeal bonds, judgments and other similar Liens in connection
with judgments the existence of which do not constitute an Event of Default;

 

(g) easements, encroachments, rights of way, leases, subleases, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of the
Borrower or any Subsidiary;

 

(h) any interest or title of a lessor or sublessor under any lease (other than a
Capital Lease) or of a licensor or sublicensor under any license, in each case
permitted by this Agreement;

 



 58

 

 

(i) leases, licenses, subleases or sublicenses granted to third parties in the
ordinary course of business which do not interfere in any material respect with,
or materially detract from the value of, the business of the Borrower and its
Subsidiaries, taken as a whole, and if such leases, licenses, subleases or
sublicenses do not prohibit granting the Agent a Lien therein;

 

(j) Liens arising from precautionary UCC financing statements filed under any
lease (other than a Capital Lease) permitted by this Agreement;

 

(k) bankers’ liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with deposit accounts or securities accounts held at such institutions solely to
secure payment of fees and similar costs and expenses;

 

(l) the replacement, extension or renewal of any Lien permitted by clause (d)
above upon or in the same property subject thereto arising out of the
Refinancing of the Debt secured thereby;

 

(m) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods;

 

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;

 

(o) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto:

 

(p) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or its Subsidiaries to secure the performance of the Borrower’s or
such Subsidiary’s obligations under the terms of the lease for such premises;
provided that all such deposits of cash pursuant to this clause (p) shall not
exceed $100,000 at any time;

 

(q) Liens disclosed as an exception to a Title Insurance Policy with respect to
the Real Property insured by such policy; and

 

(r) other Liens of the Loan Parties securing Debt or other obligations in an
aggregate amount not to exceed $100,000.

 

7.3 Restricted Payments. Not, and not suffer or permit any Loan Party or any
other Subsidiary to, (i) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any Capital Stock or Stock Equivalent, (ii) purchase, redeem or
otherwise acquire for value any Capital Stock issued by it now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Debt that is subordinated by
its terms to the payment of the Obligations, that is subordinated by the
relative priority of the Liens securing such Debt or that is unsecured (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”), except:

 

(a) any Loan Party may purchase, redeem or acquire for value any Capital Stock
or Stock Equivalents issued by any Loan Party that is a Subsidiary;

 



 59

 

 

(b) each Loan Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Loan Party; and

 

(c) each Loan Party (other than the Borrower) and each Subsidiary of a Loan
Party may declare and make dividend payments or other distributions to the other
Loan Parties.

 

For the avoidance of doubt, Investments permitted by Section 7.10 shall not
constitute Restricted Payments.

 

7.4 Mergers; Consolidations; Asset Sales.

 

(a) Not, and not suffer or permit any Loan Party or any other Subsidiary to
enter into any Acquisition, or to be a party to any merger, consolidation or
amalgamation or enter into any binding contractual arrangement with any Person
in connection with any of the foregoing, except (i) sales and dispositions among
Loan Parties, (ii) the repurchase of any battery cells that are the subject of a
Disposition permitted under Section 7.4(b)(xii) and (iii) the sale or
disposition of Surefly, Inc. or its related business and assets (but excluding
any Intellectual Property or other assets used or useful in businesses other
than Surefly, Inc.), provided, that (x) at the time of any such sale or
disposition of Surefly, Inc. or its related business and assets, no Event of
Default shall exist or shall result from such sale or disposition, (y) each such
sale or disposition is in an arm’s-length transaction and not less than 100% of
the aggregate sales price from such sale or disposition shall be paid in cash
(other than with respect to the sale or disposition of Surefly, Inc. or its
related business and assets (but excluding any Intellectual Property or other
assets used or useful in businesses other than Surefly, Inc., provided that
non-exclusive licenses of Intellectual Property shall be permitted)), and (z)
immediately after giving effect to such sale or disposition, the Loan Parties
shall be in compliance on a pro forma basis with the covenants set forth in
Section 7.19 recomputed for the period of four consecutive Fiscal Quarters most
recently ended.

 

(b) Not, and not suffer or permit any Loan Party or any other Subsidiary to,
sell, transfer, dispose of, convey, lease or license any of its assets
(including Intellectual Property) or the Capital Stock of any Loan Party or any
other Subsidiary, or sell or assign with or without recourse any receivables
(any such transaction, a “Disposition”), except:

 

(i) the sale or disposition of Surefly, Inc. or any portion of its related
business and assets (but excluding any Intellectual Property or other assets
used or useful in businesses other than Surefly, Inc., provided that
non-exclusive licenses of Intellectual Property shall be permitted), provided,
that (x) at the time of any such sale or disposition of Surefly, Inc. or its
related business and assets, no Event of Default shall exist or shall result
from such sale or disposition, (y) each such sale or disposition is in an
arm’s-length transaction and not less than 75% of the aggregate sales price from
such sale or disposition shall be paid in cash and (z) immediately after giving
effect to such sale or disposition, the Loan Parties shall be in compliance on a
pro forma basis with the covenants set forth in Section 7.19 recomputed for the
period of four consecutive Fiscal Quarters most recently ended;

 



 60

 

 

(ii) sales, transfers, destruction or other disposition of inventory or obsolete
or worn-out assets in the ordinary course of business;

 

(iii) sales and dispositions of assets (excluding any Capital Stock owned by any
Loan Party, Intellectual Property, regulatory authorizations or the Property)
for at least fair market value so long as the net book value of all assets sold
or otherwise disposed of does not exceed $150,000 in any Fiscal Year and
$500,000 throughout the term of this Agreement;

 

(iv) leases, licenses, subleases and sublicenses entered into in the ordinary
course of business;

 

(v) sales and exchanges of cash and Cash Equivalent Investments to the extent
otherwise permitted hereunder;

 

(vi) Liens expressly permitted under Section 7.2 and transactions expressly
permitted by Section 7.10;

 

(vii) dispositions in the ordinary course of business consisting of the
abandonment of Intellectual Property which, in the reasonable good faith
determination of the Loan Parties, is not material to the conduct of the
business of the Loan Parties;

 

(viii) a cancellation of any intercompany Debt among the Loan Parties;

 

(ix) a disposition which constitutes an insured event or pursuant to a
condemnation, “eminent domain” or similar proceeding;

 

(x) sales and dispositions among Loan Parties;

 

(xi) exchanges of existing equipment for new equipment that is substantially
similar to the equipment being exchanged and that has a value equal to or
greater than the equipment being exchanged; and

 

(xii) sales of battery cells to Duke Energy Corporation or its subsidiaries in
an aggregate amount for all such transactions not to exceed $1,700,000.

 



 61

 

 

7.5 Modification of Organizational Documents. Not waive, amend or modify, and
not suffer or permit any waiver, amendment or modification of, any term of the
charter, limited liability company agreement, partnership agreement, articles of
incorporation, by-laws or other organizational documents of the Borrower or any
other Loan Party or any Subsidiary, in each case except for those amendments and
modifications that do not adversely affect the interests of the Agent or the
Lenders under the Loan Documents or in the Collateral. Notwithstanding the
foregoing, each Loan Party may change its name, provided that such Loan Party
(i) gives at least 10 days’ prior written notice thereof to the Agent and (ii)
concurrently with the effectiveness of such name change, delivers to the Agent
for filing properly completed UCC financing statement amendments for the filing
thereof by the Agent reflecting the new name and any other filings and documents
required by law or the Loan Documents to provide the Agent with a continuing,
perfected first priority Lien (subject only to Permitted Liens) in the
Collateral of such Loan Party.

 

7.6 Use of Proceeds. Not use the proceeds of the Loan for any purposes other
than as expressly provided in Section 2.1.2.

 

7.7 Transactions with Affiliates. Not, and not suffer or permit any Loan Party
or any other Subsidiary to, enter into any transaction or arrangement with any
Affiliate of any such Loan Party or of any such Subsidiary or with any employee,
manager, officer or director of such Person on other than an arm’s-length basis,
other than (i) payments and other transactions expressly permitted pursuant to
Section 7.3 or Section 7.10, (ii) reasonable compensation and indemnities to,
benefits for, reimbursement of expenses of, and employment arrangements with,
officers, employees and directors in the ordinary course of business, (iii)
transactions among Loan Parties and (iv) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 7.7 of the Disclosure
Letter.

 

7.8 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached in any material respect by any borrowing by the Borrower hereunder or
by the performance by any Loan Party of any of its Obligations hereunder or
under any other Loan Document, (b) prohibit any Loan Party from granting to the
Agent and the Lenders a Lien on any of its assets or (c) create or permit to
exist or become effective any encumbrance or restriction on the ability of any
Loan Party to (i) pay dividends or make other distributions to the Borrower or
any other Loan Party, or pay any Debt owed to any other Loan Party, (ii) make
loans or advances to any other Loan Party or (iii) transfer any of its assets or
properties to any other Loan Party, other than, in the cases of clauses (b) and
(c), (A) restrictions or conditions imposed by any agreement relating to
purchase money Debt, Capital Leases and leases, subleases, licenses and
sublicenses, in each case, permitted by this Agreement, if such restrictions or
conditions apply only to the property or assets securing such Debt or the assets
or property leased, subleased, licensed or sublicensed, (B) customary provisions
in leases and other contracts restricting the assignment thereof, (C)
restrictions and conditions imposed by law, (D) those arising under any Loan
Document, (E) customary provisions in contracts for the disposition of any
assets, but only to the extent that the restrictions in such contract apply to
the assets that are, or Subsidiary that is, to be disposed of and such
disposition is permitted by this Agreement and (F) restrictions entered into in
the ordinary course of business with respect to off-the-shelf software programs
that limit the ability to grant a security interest in such software programs.

 

7.9 Business Activities. Not, and not suffer or permit any Loan Party to, engage
in any line of business other than the businesses engaged in by each Loan Party
on the Closing Date or reasonably similar or related businesses (or incidental
or ancillary thereto).

 



 62

 

 

7.10 Investments. Not, and not suffer or permit any Loan Party or any other
Subsidiary to, make or permit to exist, any Investment in any other Person,
except the following:

 

(a) loans or contributions by any Loan Party to the capital of any Wholly-Owned
Subsidiary of such Loan Party, so long as the recipient of any such loan or
contribution has become a Loan Party hereunder and, without limitation,
guaranteed the Obligations and such guaranty is secured by a pledge of all of
its Equity Interests and substantially all of its real and personal property, in
each case in accordance with Section 6.8;

 

(b) cash and Cash Equivalent Investments;

 

(c) bank deposits in the ordinary course of business;

 

(d) Investments existing as of the Closing Date and listed on Schedule 7.10 of
the Disclosure Letter;

 

(e) any purchase or other acquisition by any Loan Party of the assets or Equity
Interests of any other Loan Party;

 

(f) transactions among Loan Parties permitted by Section 7.4;

 

(g) advances given to employees and directors in the ordinary course of business
not to exceed $50,000 in the aggregate outstanding at any time;

 

(h) lease, utility and other similar deposits made in the ordinary course of
business and trade credit extended in the ordinary course of business;

 

(i) Investments consisting of the non-cash portion of the consideration received
in respect of Dispositions permitted hereunder; and

 

(j) any other advances or loans, not to exceed $100,000 in the aggregate.

 

7.11 Fiscal Year. Not, and not suffer or permit any other Loan Party to, change
its Fiscal Year without the prior written consent of the Required Lenders or, at
the direction of the Required Lenders, the Agent.

 

7.12 Deposit Accounts and Securities Accounts. Not, and not suffer or permit any
Loan Party to, maintain or establish any deposit account or securities account
other than the deposit accounts and securities accounts set forth on Schedule
7.12 of the Disclosure Letter without prior written notice to the Agent and
unless the Agent, the Borrower or such other applicable Loan Party and the bank
or securities intermediary at which such deposit account or securities account,
as applicable, is to be opened or maintained enter into a Control Agreement
regarding such deposit account or securities account, as applicable, on terms
reasonably satisfactory to the Required Lenders and the Agent.

 



 63

 

 

7.13 Sale-Leasebacks. Not, and not suffer or permit any Loan Party or any other
Subsidiary to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets.

 

7.14 Hazardous Substances. Not, and not suffer or permit any other Loan Party or
any of its Subsidiaries to, cause or suffer to exist any release of any
Hazardous Substances at, to or from any real property owned, leased, subleased
or otherwise operated or occupied by any Loan Party or any of its Subsidiaries
that would violate any Environmental Law, form the basis for any Environmental
Claims or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Loan Party), other than such violations,
Environmental Claims and effects that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

7.15 [Reserved.]

 

7.16 Subsidiaries, Partnerships and Joint Ventures. Not, and not permit any
other Loan Party to, establish or acquire any Subsidiary, other than the
Subsidiaries existing on the Closing Date, or enter into any partnership or
joint venture.

 

7.17 Reserve Account. Not suffer or permit the amount of cash in the Reserve
Account to be less than $900,000 at any time; provided that the Borrower shall
have three Business Days to deposit amounts into the Reserve Account to make up
any deficiency.

 

7.18 Subordinated Debt. Not (a) make or permit any payment on any Subordinated
Debt or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof or adversely affect the
subordination thereof to the Obligations.

 

7.19 Financial Covenants.

 

7.19.1 Liquidity. Not suffer or permit the Liquidity of the Borrower and its
Subsidiaries to be less than $4,000,000 at any time, on or after March 31, 2019.

 

7.19.2 Total Leverage Ratio. Not suffer or permit the Total Leverage Ratio as of
the last day of any Fiscal Quarter, commencing with the Fiscal Quarter ending
September 30, 2019, to be greater than the maximum ratio set forth in the table
below opposite such date.

 

  Date  Maximum Total Leverage Ratio          September 30, 2019  4.50:1.00  
December 31, 2019  4.50:1.00          March 31, 2020  3.50:1.00   June 30, 2020 
3.50:1.00   September 30, 2020  3.50:1.00   December 31, 2020  3.50:1.00       
  March 31, 2021  2.50:1.00   June 30, 2021  2.50:1.00   September 30, 2021 
2.50:1.00



 



 64

 

 

7.19.3 Debt Service Coverage Ratio. Note suffer or permit the Debt Service
Coverage Ratio as of the last day of any Fiscal Quarter, commencing with the
Fiscal Quarter ending September 30, 2019, to be greater than the maximum ratio
set forth in the table below opposite such date.

  

  Date  Debt Service Coverage Ratio          September 30, 2019  1.25:1.00  
December 31, 2019  1.25:1.00          March 31, 2020  1.50:1.00   June 30, 2020 
1.50:1.00   September 30, 2020  1.50:1.00   December 31, 2020  1.50:1.00       
  March 31, 2021  1.50:1.00   June 30, 2021  1.50:1.00   September 30, 2021 
1.50:1.00





 

7.20 Equity Cure. In the event the Loan Parties fail to comply with the
financial covenants set forth in Section 7.19.2 or Section 7.19.3 as of the last
day of any Fiscal Quarter, any cash equity contribution (funded with proceeds
from a sale of issuance of Qualified Stock of the Borrower) to the capital of
the Borrower after the last day of such Fiscal Quarter and on or prior to the
day that is 10 Business Days after the day on which financial statements are
required to be delivered for that Fiscal Quarter will, at the irrevocable
election of the Borrower, be included in the calculation of EBITDA solely for
the purposes of determining compliance with such covenants in Section 7.19.2 or
Section 7.19.3 at the end of such Fiscal Quarter (each, a “Cure Quarter”) and
any subsequent period that includes such Cure Quarter (any such equity
contribution so included in the calculation of EBITDA, a “Specified Equity
Contribution”); provided that (a) notice of the Borrower’s intent to accept a
Specified Equity Contribution shall be delivered by the Borrower to the Agent
and the Lenders no later than the day on which financial statements are required
to be delivered for the applicable Fiscal Quarter, (b) in each consecutive four
Fiscal Quarter period there will be at least two Fiscal Quarters in which no
Specified Equity Contribution is made, (c) the amount of any Specified Equity
Contribution will be no greater than 100% of the amount required to cause the
Loan Parties to be in compliance with such financial covenants (the “Cure
Amount”), (d) there shall be no more than four Specified Equity Contributions
made in the aggregate after the Closing Date, (e) the Borrower shall immediately
apply the proceeds of a Specified Equity Contribution to prepay the Loans in
accordance with Section 2.4.2(b) and (f) there shall be no reduction in Debt in
connection with any Specified Equity Contribution (or the application of the
proceeds thereof, including application of such proceeds for purposes of cash
netting) for determining compliance with Section 7.19.2 or Section 7.19.3 for
the period ending on the last day of the applicable Cure Quarter; provided that
following any prepayment of the Loans pursuant Section 2.4.2(b) there shall be a
reduction in Debt for determining compliance with Section 7.19.2 and Section
7.19.3 in future Fiscal Quarters, where such Cure Quarter is included in the
applicable test period (but, for the avoidance of doubt, there shall be no
de-leveraging credit for the period ending on the last day of the Cure Quarter
in respect of which the Specified Equity Contribution is exercised). Upon the
Agent’s receipt of notice from the Borrower of its intent to make a Specified
Equity Contribution pursuant to this Section 7.20 no later than the day on which
financial statements are required to be delivered for the applicable Fiscal
Quarter, then, until the day that is 10 Business Days after such date, (x)
neither the Agent nor any Lender shall exercise the right to accelerate the
Loans and neither the Agent nor any Lender shall exercise any right to foreclose
on or take possession of the Collateral and (y) notwithstanding anything to the
contrary herein, the Default Rate shall not be applicable, in each case, solely
on the basis of an Event of Default having occurred and being continuing as a
result of the Borrower’s failure to be in compliance with the financial
covenants set forth in Section 7.19.2 or Section 7.19.3 in respect of the period
ending on the last day of such Fiscal Quarter. If, after giving effect to the
foregoing pro forma adjustment (but not, for the avoidance of doubt, giving pro
forma adjustment to any repayment of Debt in connection therewith), the Borrower
is in compliance with the financial covenants set forth in Section 7.19.2 and
Section 7.19.3, the Borrower shall be deemed to have satisfied the requirements
of Section 7.19 as of the relevant date of determination with the same effect as
though there had been no failure to comply on such date, and the applicable
breach or default of Section 7.19 that had occurred shall be deemed cured for
purposes of this Agreement.

 



 65

 

 

7.21 Benefit Plan Matters. Not, and not permit any other Loan Party to, sponsor,
maintain, contribute to, be required to contribute to or have any liability with
respect to any Benefit Plan.

 

7.22 Truth of Statements. Not, and not permit any other Loan Party to, furnish
to the Agent or any Lender any certificate or other document that would breach
Section 5.16 hereof, assuming the representation in Section 5.16 is being remade
at the time such certificate or other document is furnished to the Agent or any
Lender.

 

Section 8. Events of Default; Remedies.

 

8.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

8.1.1 Payment Default. (a) Any default shall occur in the payment when due of
the principal of any Loan, or (b) any default shall occur in the payment of
interest or any other Obligations not cured within three Business Days after
such Obligations are due and payable (which three Business Day grace period
shall not apply to payments due on the Maturity Date or the date of acceleration
in accordance with the terms of this Agreement).

 

8.1.2 Default Under Other Debt. Any default shall occur under the terms
applicable to any Debt (other than the Obligations) of any Loan Party or any of
its Subsidiaries having an aggregate outstanding principal amount (for all such
Debt so affected) exceeding $250,000 and such default shall result in the
acceleration of the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require the Borrower, any other Loan Party or any
of their Subsidiaries to purchase or redeem such Debt or post cash collateral in
respect thereof) prior to its scheduled maturity.

 



 66

 

 

8.1.3 Bankruptcy; Insolvency. (i) Any Loan Party or any of its Subsidiaries
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; (ii) any Loan Party or any of its
Subsidiaries commences any case, proceeding or other action (x) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (y) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; (iii) there shall be commenced against any Loan
Party or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (ii) above that (x) results in the entry of an
order for relief or any such adjudication or appointment or (y) remains
undismissed or undischarged for a period of 60 days; (iv) there shall be
commenced against any Loan Party or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; (v) any Loan Party shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (ii), (iii) or (iv) above; or (vi) any Loan Party or any of
its Subsidiaries shall make a general assignment for the benefit of its
creditors.

 

8.1.4 Non-Compliance with Loan Documents. (a) Failure by the Borrower to comply
with or to perform any covenant set forth in Sections 6.1.1 through 6.1.8,
6.1.10, 6.5, 6.8(b), 6.8(f), 6.9 and 7; or (b) failure by any Loan Party to
comply with or to perform any other provision of this Agreement or any other
Loan Document applicable to it (and not constituting an Event of Default under
any other provision of this Section 8), and continuance of such failure
described in this clause (b) for 30 days.

 

8.1.5 Representations; Warranties. Any representation or warranty made by or in
respect of any Loan Party herein or any other Loan Document is false or
misleading in any material respect (without duplication of any materiality
qualifier contained therein), or in any certificate furnished by or on behalf of
any Loan Party to the Agent or any Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.

 

8.1.6 Judgments.

 

(a) One or more judgments, orders or decrees for the payment of money
aggregating individually or in the aggregate in excess of $250,000 shall be
rendered against any Loan Party or any of its Subsidiaries and shall not have
been paid, discharged or vacated or had execution thereof stayed pending appeal
within 60 days after entry or filing of such judgments, or shall not have been
discharged within 10 days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance shall not be included in
calculating the $250,000 amount set forth above so long as the Borrower provides
the Lenders and the Agent a written statement from such insurer (which written
statement shall be reasonably satisfactory to the Required Lenders) to the
effect that such judgment is covered by insurance and that the Borrower will
receive the proceeds of such insurance within 60 days of the issuance of such
judgment or if later, within 10 days after the expiration of any stay thereof;
or

 



 67

 

 

(b) one or more non-monetary judgments, orders or decrees shall be rendered
against any one or more of the Loan Parties or any of their respective
Subsidiaries which has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be
any period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

 

8.1.7 Attachment; Levy; Restraint on Business.

 

(a) Any portion of any Loan Party’s assets having a fair market value in excess
of $250,000 is attached, seized, levied on, or comes into possession of a
trustee or receiver; or

 

(b) any court order enjoins, restrains or prevents any Loan Party from
conducting a material part of its business.

 

8.1.8 Invalidity of Collateral Documents. Any Collateral Document shall cease to
be in full force and effect; or any Loan Party shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

 

8.1.9 Lien Priority. Any Lien created under or by any Collateral Document shall
at any time fail to constitute a valid and perfected Lien on the Collateral
purported to be secured thereby, subject to no prior or equal Lien.

 

8.1.10 Invalidity of Subordination Provisions. Any subordination provision in
any document or instrument governing Debt that is intended to be subordinated to
the Obligations or any subordination provision in any subordination agreement
(including, without limitation, the Subordination Agreement) that relates to any
such Debt, or any subordination provision in any guaranty by any Loan Party of
any such Debt, shall cease to be in full force and effect, or any Person
(including the holder of any applicable Debt) shall contest in any manner the
validity, binding nature or enforceability of any such provision.

 

8.1.11 Change of Control. (a) A Change of Control shall occur or (b) a “Change
of Control” or other similar event shall occur, as defined in, or under, any
indenture, agreement, instrument or other documentation evidencing or otherwise
relating to any Debt in excess of $250,000.

 

8.1.12 Benefit Plan Liability. (a) The incurrence of any liability under a
Benefit Plan or (b) the failure of any employee benefit plan as defined in
Section 3(3) of ERISA that provides medical insurance, dental insurance, vision
insurance, life insurance or long-term disability benefits and that is sponsored
by the Borrower or any member of its Controlled Group to be fully insured by a
third party insurance company, in an aggregate amount for clauses (a) and (b) in
excess of $250,000.

 

8.1.13 Material Adverse Effect. Any event or development occurs which has had or
could reasonably be expected to have a Material Adverse Effect.

 



 68

 

 

8.2 Remedies. If any Event of Default described in Section 8.1.3 shall occur,
the Obligations, including without limitation any applicable Prepayment Premium
Amount, shall become immediately due and payable and all outstanding Commitments
shall terminate, all without presentment, demand, protest, notice or further
action of any kind; and, if any other Event of Default shall occur and be
continuing, the Agent may, and upon the written request of the Required Lenders
shall, declare all or any part of the Loans and other Obligations, including
without limitation any applicable Prepayment Premium Amount, to be due and
payable and/or all or any part of the Commitments then outstanding to be
terminated, whereupon the Loans and other Obligations shall become immediately
due and payable (in whole or in part, as applicable), and such Commitments shall
immediately terminate (in whole or in part, as applicable), all without
presentment, demand, protest, notice or action of any kind. Any cash collateral
delivered hereunder shall be applied by the Agent (at the direction of the
Required Lenders) to any remaining Obligations and any excess remaining after
the Obligations shall have been Paid in Full shall be delivered to the Borrower
or as a court of competent jurisdiction may elect. Upon the declaration of the
Obligations to be, or the Obligations becoming, due and payable pursuant to this
Section 8.2 all such Obligations shall bear interest at the Default Rate.

 

Section 9. The Agent.

 

9.1 Appointment; Authorization. Each Lender hereby irrevocably appoints,
designates and authorizes the Agent as administrative and collateral agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. The
provisions of this Section 9 are solely for the benefit of the Agent and the
Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Agent shall not have any duty
or responsibility except those expressly set forth herein, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.

 

9.2 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through its Affiliates, partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors and representatives, or the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of any of its Affiliates (collectively,
the “Related Parties”). The exculpatory provisions of this Section 9 shall apply
to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent. The Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 



 69

 

 

9.3 Exculpatory Provisions.

 

(a) The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Agent: (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing; (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders; provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
bankruptcy, insolvent, debtor relief or creditor rights law; and (iii) shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Agent or any of its Affiliates in any
capacity.

 

(b) The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders, or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Agent in writing by the Borrower or a Lender.

 

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Section 4 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent, (vi) or for
any failure of any Loan Party or any other party to any Loan Document to perform
its Obligations hereunder or thereunder. The Agent shall not be under any
obligation to the Lenders to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or Affiliate of any Loan Party.

 



 70

 

 

9.4 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of the Lenders, the Agent may presume that such
condition is satisfactory to the Lenders unless the Agent shall have received
notice to the contrary from such Lenders prior to the making of such Loan. The
Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.5 Successor Agent. The Agent may resign as the Agent at any time upon 10 days’
prior notice to the Lenders and the Borrower. If the Agent resigns under this
Agreement, the Required Lenders shall appoint a successor agent. If no successor
agent is appointed prior to the effective date of the resignation of the Agent,
the Agent may appoint a successor Agent on behalf of the Lenders after
consulting with the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term “the Agent” shall mean such
successor agent, and the retiring Agent’s appointment, powers and duties as the
Agent shall be terminated. After the Agent’s resignation hereunder as the Agent,
the provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent under this Agreement. If no successor agent has accepted
appointment as the Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, a retiring Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of the Agent hereunder until such time as the Required Lenders shall
appoint a successor agent as provided for above.

 

9.6 Non-Reliance on the Agent. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any of its Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any of its Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

 

9.7 Collateral Matters. Each Lender irrevocably authorizes the Agent, at the
direction of the Required Lenders, to release any Lien granted to or held by the
Agent under any Collateral Document (i) when all Obligations have been Paid in
Full; (ii) constituting property sold or to be sold or disposed of as part of or
in connection with any sale or other disposition permitted hereunder (it being
agreed and understood that the Agent may conclusively rely without further
inquiry on a certificate of an officer of the Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Required Lenders. The Agent shall have the right, in accordance with the
Collateral Documents and at the direction of the Required Lenders, to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and the Agent may, at the direction of the Required Lenders, purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and setoff the amount of
such price against the Obligations.

 



 71

 

 

9.8 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 10.3 or 10.4 of
this Agreement to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of the Agent (or any sub-agent thereof), the Lenders hereby agree,
jointly and severally, to pay to the Agent (or any such sub-agent) or such
Related Party of the Agent (or any sub-agent thereof), as the case may be, such
unpaid amount.

 

Section 10. Miscellaneous.

 

10.1 Waiver; Amendments.

 

(a) No delay on the part of the Agent or the Lenders in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by any of them of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy. Subject to the provisions of Section 10.1(c) hereof, no amendment or
waiver of, or supplement or other modification (which shall include any
direction to the Agent pursuant) to, any Loan Document (other than the Agent Fee
Letter, any Control Agreement, any Mortgage, or similar agreement or any
landlord, bailee or mortgagee agreement) or any provision thereof, and no
consent with respect to any departure by any Loan Party from any such Loan
Documents, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent with the consent of the Required Lenders),
and the Borrower and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, supplement (including any additional Loan Document)
or consent shall, unless in writing and signed by all the Lenders directly and
adversely affected thereby (or by the Agent with the consent of all the Lenders
directly and adversely affected thereby), but not the Required Lenders, and the
Borrower, do any of the following:

 

(i) increase or extend the Commitment of such Lender (or reinstate any
Commitment terminated pursuant to Section 8.2 (it being understood that any
amendment to or waiver of any condition precedent set forth in Section 4.1 or
Section 4.2, any Default, any Event of Default, any mandatory prepayment of the
Loans or any mandatory reduction of the Commitments shall not constitute an
increase, extension or reinstatement of any Commitment of any Lender);

 

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest (other than default interest
pursuant to Section 2.3.1(c)), fees or other amounts (other than principal) due
to such Lenders hereunder or under any other Loan Document (for the avoidance of
doubt, mandatory prepayments pursuant to Section 2.4 (other than scheduled
installments under Section 2.4.1) may be postponed, delayed, reduced, waived or
modified with the consent of the Required Lenders, and the waiver of any Default
or Event of Default (other than pursuant to the failure to pay a scheduled
installment under Section 2.4.1), or any mandatory reduction of any Commitments
shall not constitute a postponement, delay, reduction or waiver of any scheduled
installment of principal or any payment of interest, fees or other amounts);

 



 72

 

 

(iii) reduce the principal of, or the rate of interest specified herein (except
pursuant to Section 2.15(c)) (it being agreed that waiver of the default
interest margin shall only require the consent of Required Lenders) or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document;

 

(iv) (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments),
Liens, proceeds of Collateral or reductions in Commitments (including as a
result in whole or in part of allowing the issuance or incurrence, pursuant to
this Agreement or otherwise, of new loans or other Debt having any priority over
any of the Obligations in respect of payments, Liens, Collateral or proceeds of
Collateral, in exchange for any Obligations or otherwise), or (B) advance the
date fixed for, or increase, any scheduled installment of principal due to any
of the Lenders under any Loan Document;

 

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

 

(vi) amend this Section 10.1 or, subject to the terms of this Agreement, the
definition of Required Lenders or any provision expressly providing for consent
or other action by all Lenders; or

 

(vii) discharge any Loan Party from its respective payment Obligations under the
Loan Documents, or release all or substantially all of the Collateral, except as
otherwise may be provided in this Agreement or the other Loan Documents;

 

it being agreed that (X) all the Lenders shall be deemed to be directly and
adversely affected by an amendment, waiver or supplement described in the
preceding clauses (iv)(B), (v), (vi) or (vii) and (Y) notwithstanding the
preceding clause (X), only those Lenders that have not been provided a
reasonable opportunity to receive the most-favorable treatment under or in
connection with the applicable amendment, waiver or supplement described in the
preceding clause (iv) (other than the right to receive customary administrative
agency, arranging, underwriting and other similar fees) that is provided to any
other Person, including the opportunity to participate on a pro rata basis on
the same terms in any new loans or other Debt permitted to be issued as a result
of such amendment, waiver or supplement, shall be deemed to be directly and
adversely affected by such amendment, waiver or supplement. Notwithstanding
anything to the contrary contained herein and for the avoidance of doubt, (i) in
the Required Lenders’ reasonable discretion, any written consent, amendment, or
waiver contemplated by this Section 10.1 may include a consent, amendment or
waiver made via electronic mail (which specifically states that it is a consent,
amendment or waiver being made under this Section 10.1) with appropriate
confirmations or agreements from the recipients or senders of such consent,
amendment or waiver, as applicable, and (ii) any such amendment, consent, or
waiver made via electronic mail in accordance with clause (i) of this sentence
shall be deemed a “Loan Document” so long as identified and acknowledged and
agreed to as such by the parties to such amendment, consent or waiver.

 



 73

 

 

(b) No amendment, waiver or consent shall, unless in writing and signed by the
Agent, in addition to the Required Lenders or all the Lenders directly affected
thereby, as the case may be (or by the Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights, obligations, indemnities or duties of the Agent under this
Agreement or any other Loan Document. No provision of Section 9 or other
provision of this Agreement affecting the Agent in its capacity as such shall be
amended, modified or waived without the consent of the Agent.

 

(c) The Agent Fee Letter, any Control Agreement, any Mortgage, or similar
agreement or any landlord, bailee or mortgagee agreement may be amended as
provided therein and if not provided therein, by each of the parties thereto.

 

10.2 Notices. All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Schedule 10.2 or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by facsimile or other electronic transmission shall be deemed to
have been given when sent; notices sent to the Loan Parties by mail shall be
deemed to have been given three Business Days after the date when sent by
registered or certified mail, postage prepaid; and notices sent by hand delivery
or overnight courier service shall be deemed to have been given when delivered.

 

10.3 Costs; Expenses. The Borrower agrees to pay promptly (a) all reasonable
out-of-pocket and documented costs and expenses of the Agent and the Lenders
(including diligence costs, consulting fees and Costs) in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including the preparation, execution, delivery and administration (including
perfection and protection of Collateral subsequent to the Closing Date) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any proposed or actual amendment, supplement or waiver to any Loan Document),
(b) all out-of-pocket and documented costs and expenses (including costs of
experts and Costs) incurred by the Agent and the Lenders in connection with the
custody or preservation of, or the sale of, collection from, or other
realization upon, any Collateral and (c) all out-of-pocket and documented costs
and expenses (including Costs) incurred by the Agent and the Lenders in
connection with the collection of the Obligations and enforcement of this
Agreement, the other Loan Documents or any such other documents. All Obligations
provided for in this Section 10.3 shall survive repayment of the Loan,
cancellation of the Notes and termination of this Agreement.

 



 74

 

 

10.4 Indemnification by the Borrower. In consideration of the execution and
delivery of this Agreement by the Agent and the Lenders and the agreement to
extend the Commitments provided hereunder, the Borrower hereby agrees to
indemnify, exonerate and hold the Agent, the Lenders and each of the officers,
directors, employees, Affiliates, controlling persons, advisors and agents of
the Agent and the Lenders (each, a “Lender Party”) free and harmless from and
against any and all actions, causes of action, suits, losses, liabilities
(including, without limitation, strict liabilities), obligations, damages,
penalties, judgments, fines, disbursements, expenses and costs, including Costs
(collectively, the “Indemnified Liabilities”), incurred by the Lender Parties or
asserted against any Lender Party by any Person (including in connection with
any action, suit or proceeding brought by any Loan Party or any Lender Party) as
a result of, or arising out of, or relating to: the execution, delivery,
performance, administration or enforcement of this Agreement or any other Loan
Document, the use of proceeds of the Loans, or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
any Loan Party, except to the extent any such Indemnified Liabilities result
from the applicable Lender Party’s own gross negligence or willful misconduct,
in each case as determined by a court of competent jurisdiction in a final,
non-appealable determination. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under Applicable Law. All
Obligations provided for in this Section 10.4 shall survive repayment of the
Loan, cancellation of the Notes, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

 

10.5 Marshaling; Payments Set Aside. Neither the Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Loan Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that the Borrower or any other Loan Party makes a payment or payments to
the Agent or any Lender, or the Agent or any Lender enforces its Liens or
exercises its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the extent of such recovery, the obligation hereunder or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or set-off had not
occurred and (b) each Lender agrees to pay to the Agent upon demand its share of
the total amount so recovered from or repaid by the Agent to the extent paid to
such Lender.

 

10.6 Nonliability of the Lenders. The relationship between the Borrower on the
one hand and the Lenders on the other hand shall be solely that of borrower and
lender. Neither the Agent nor any Lender shall have any fiduciary responsibility
to the Borrower or any other Loan Party. Neither the Agent nor any Lender
undertakes any responsibility to the Borrower or any other Loan Party to review
or inform (including payment of all outstanding principal) the Borrower or any
other Loan Party of any matter in connection with any phase of the Borrower’s or
any other Loan Party’s business or operations. Execution of this Agreement by
the Borrower constitutes a full, complete and irrevocable release of any and all
claims which the Borrower may have at law or in equity in respect of all prior
discussions and understandings, oral or written, relating to the subject matter
of this Agreement and the other Loan Documents. None of the Borrower, the Agent
or any Lender shall have any liability with respect to, and the Borrower, the
Agent and each Lender each hereby waives, releases and agrees not to sue for,
any special, indirect, punitive or consequential damages or liabilities.

 



 75

 

 

10.7 Confidentiality. The Agent and the Lenders agree to maintain as
confidential all information provided to them by or on behalf of any Loan Party
in connection with the Loan Documents, except that the Agent and each Lender may
disclose such information (a) to Persons employed or engaged by the Agent or
such Lender or any of their Affiliates (including collateral managers of such
Lender or Agent) in evaluating, approving, structuring or administering the Loan
and the Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 10.7 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or as reasonably believed by the
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Agent or such Lender is a party; (f) to any nationally recognized
rating agency or investor of such Lender that requires access to information
about such Lender’s investment portfolio in connection with ratings issued or
investment decisions with respect to such Lender; (g) that ceases to be
confidential through no fault of the Agent or such Lender (or their Affiliates
or Persons employed by them); or (h) to a Person that is an investor or
prospective investor in such Lender or any of its Affiliates; provided, that,
with respect to clauses (a), (b) and (h), the Agent or such Lender may disclose
such information to the extent that such Person or assignee, as applicable,
agrees to be bound by provisions substantially similar to the provisions of this
Section 10.7.

 

10.8 Captions. Captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.

 

10.9 Nature of Remedies. All Obligations of the Loan Parties and rights of the
Agent and the Lenders expressed herein or in any other Loan Document are
cumulative to the extent permitted by Applicable Law and shall be in addition to
and not in limitation of those provided by Applicable Law. No failure to
exercise and no delay in exercising, on the part of the Agent or any Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

10.10 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by facsimile or
electronic transmission (including PDF) of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page.

 

10.11 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 



 76

 

 

10.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
and any prior arrangements made with respect to the payment by the Borrower of
(or any indemnification for) any fees, costs or expenses payable to or incurred
(or to be incurred) by or on behalf of the Agent or the Lenders.

 

10.13 Successors; Assigns. This Agreement shall be binding upon the Borrower,
each other Loan Party party hereto, the Lenders and the Agent and their
respective successors and assigns, and shall inure to the benefit of the
Borrower, each other Loan Party party hereto, the Lenders and the Agent and the
successors and assigns of each Lender and the Agent. No other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. The Borrower and each other Loan Party party hereto may not assign or
transfer any of its rights or Obligations under this Agreement without the prior
written consent of the Agent and the Lenders. Each Lender may sell, transfer, or
assign any or all of its rights and obligations hereunder, pursuant to
assignment documentation reasonably acceptable to such Lender, the Agent and
such assignee, to (a) any Eligible Assignee or (b) with the Borrower’s consent
(not to be unreasonably withheld, conditioned or delayed), any other Person
acceptable to such Lender and the Agent; provided that the Borrower’s consent
under this clause (b) shall not be required if an Event of Default has occurred
and is then continuing. Such assignee shall be deemed automatically to have
become a party hereto and, to the extent that rights and obligations hereunder
have been assigned to such assignee pursuant to such assignment documentation,
shall have the rights and obligations of a Lender hereunder. The Agent (acting
solely for this purpose as the agent of the Borrower) shall maintain a register
for the recordation of the names and addresses of each Lender and its assignees,
and the amounts of principal and interest owing to any of them hereunder from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agent and each Lender and its
assignees shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and all references to each Lender in this Agreement shall include any
such assignee of such Lender.

 

10.14 Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

10.15 Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent assignment and assumption documentation reasonably
acceptable to the Agent, together with a processing and recordation fee of
$3,500, provided, however, that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee shall complete and deliver to the satisfaction of the Agent an
administrative questionnaire in a form provided by the Agent.

 



 77

 

 

10.16 Participations. Each Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to one or more Persons
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which any Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement. Each Lender shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). No Lender shall have any
obligation to disclose all or any portion of the Participant Register to the
Borrower or any other Person (including the existence or identity of any
Participant or any information relating to a Participant’s interest in the Loans
or other obligations under this Agreement) except (i) to the extent that such
disclosure is necessary to establish that such Loans or other obligations are in
registered form under Section 5f.103-1(c) of the applicable United States
Treasury Regulations or (ii) with respect to any Person whose interest in the
Loans or other obligations is treated as a participation by reason of the Agent
not accepting and recording a proposed assignment in the Register. The entries
in the Participant Register shall be conclusive absent manifest error, and each
Lender shall treat each Person whose name is recorded in the Participant
register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. A Participant shall not be entitled
to receive any greater payment under Section 2 hereof than the initial Lender
would have been entitled to receive with respect to the participation sold to
such Participant.

 

10.17 Forum Selection; Consent to Jurisdiction; Service of Process. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE AGENT’S OPTION (AT THE DIRECTION OF THE REQUIRED LENDERS), IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

10.18 Waiver of Jury Trial. EACH LOAN PARTY, THE AGENT AND EACH LENDER HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

[Signature pages follow]

 



 78

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

  WORKHORSE GROUP INC.   as the Borrower           By: /s/ Stephen S. Burns    
Name: Stephen S. Burns     Title: CEO

 

  MARATHON STRUCTURED PRODUCT STRATEGIES FUND, LP   MARATHON BLUE GRASS CREDIT
FUND, LP   MARATHON CENTRE STREET PARTNERSHIP, L.P.   TRS CREDIT FUND, LP   as a
Lenders

 

  By: /s/ Louis Hanover     Name: Louis Hanover     Title: CIO, Co-Managing
Partner

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION   as the Agent           By: /s/ Jamie
Roseberg   Name: Jamie Roseberg   Title: Banking Officer

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 



 

 

SCHEDULE 1.1

 

Commitment Schedule

 

Tranche One Commitments

 

Lender  Tranche One Commitments  Marathon Structured Product Strategies Fund,
LP  $2,857,142.86  Marathon Blue Grass Credit Fund, LP  $1,880,571.43  Marathon
Centre Street Partnership, L.P.  $3,718,000.00  TRS Credit Fund, LP 
$1,544,285.71  Total:  $10,000,000 



 

Tranche Two Commitments

 

Lender  Tranche Two Commitments  Marathon Structured Product Strategies Fund,
LP  $7,142,857.14  Marathon Blue Grass Credit Fund, LP  $4,701,428.57  Marathon
Centre Street Partnership, L.P.  $9,295,000.00  TRS Credit Fund, LP 
$3,860,714.29  Total:  $25,000,000 

 

Sch. 1.1-1

 

 

SCHEDULE 10.2

 

Addresses for Notices

 

LOAN PARTIES:

 

Workhorse Group Inc.

 

100 Commerce Drive

Loveland, Ohio 45140
Attention: Paul Gaitan, CFO
Telephone: 513-360-4704
Email: paul.gaitan@workhorse.com

 

With a copy to:

Fleming PLLC

30 Wall Street, 8th Floor

New York, New York 10005

Attn: Stephen M. Fleming

Email: smf@flemingpllc.com

 

Workhorse Technologies Inc.

 

100 Commerce Drive

Loveland, Ohio 45140
Attention: Paul Gaitan, CFO
Telephone: 513-360-4704
Email: paul.gaitan@workhorse.com

  

With a copy to:

Fleming PLLC

30 Wall Street, 8th Floor

New York, New York 10005

Attn: Stephen M. Fleming

Email: smf@flemingpllc.com

 

Workhorse Properties Inc.

 

100 Commerce Drive

Loveland, Ohio 45140
Attention: Paul Gaitan, CFO
Telephone: 513-360-4704
Email: paul.gaitan@workhorse.com

 



Sch.10.2-1

 

 

With a copy to:

Fleming PLLC

30 Wall Street, 8th Floor

New York, New York 10005

Attn: Stephen M. Fleming

Email: smf@flemingpllc.com

 

Workhorse Motor Works Inc

 

100 Commerce Drive

Loveland, Ohio 45140
Attention: Paul Gaitan, CFO
Telephone: 513-360-4704
Email: paul.gaitan@workhorse.com



 

With a copy to:

Fleming PLLC

30 Wall Street, 8th Floor

New York, New York 10005

Attn: Stephen M. Fleming

Email: smf@flemingpllc.com

 

Surefly, Inc.

 

100 Commerce Drive

Loveland, Ohio 45140
Attention: Paul Gaitan, CFO
Telephone: 513-360-4704
Email: paul.gaitan@workhorse.com

 

With a copy to:

Fleming PLLC

30 Wall Street, 8th Floor

New York, New York 10005

Attn: Stephen M. Fleming

Email: smf@flemingpllc.com

 

Sch.10.2-2

 

 

LENDERS:

 

Marathon Structured Product Strategies Fund, LP, as a Lender

 

One Bryant Park, 38th Floor

New York, NY 10036
Attention: Robert Comizio; Jordan Bryk
Telephone: 212-500-3148; 212-500-3152
Facsimile: 212-205-8739

Email: rcomizio@marathonfund.com; jbryk@marathonfund.com

 

Marathon Blue Grass Credit Fund, LP, as a Lender

 

One Bryant Park, 38th Floor

New York, NY 10036
Attention: Robert Comizio; Jordan Bryk
Telephone: 212-500-3148; 212-500-3152
Facsimile: 212-205-8739

Email: rcomizio@marathonfund.com; jbryk@marathonfund.com

 

Marathon Centre Street Partnership, L.P., as a Lender

 

One Bryant Park, 38th Floor

New York, NY 10036
Attention: Robert Comizio; Jordan Bryk
Telephone: 212-500-3148; 212-500-3152
Facsimile: 212-205-8739

Email: rcomizio@marathonfund.com; jbryk@marathonfund.com

 

TRS Credit Fund, LP, as a Lender

 

One Bryant Park, 38th Floor

New York, NY 10036
Attention: Robert Comizio; Jordan Bryk
Telephone: 212-500-3148; 212-500-3152
Facsimile: 212-205-8739

Email: rcomizio@marathonfund.com; jbryk@marathonfund.com

 



AGENT:

 

Wilmington Trust, National Association, as the Agent

 

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402
Attention: Jamie Roseberg, Relationship Manager
Telephone: 612-217-5688
Facsimile: 612-217-5651

Email: jroseberg@wilmingtontrust.com

 

Sch.10.2-3

 

 

EXHIBIT A

 

Form of Note

 

FORM OF
[TRANCHE ONE][TRANCHE TWO] TERM NOTE

 

$[__________.00] New York, New York   [DATE]

 

FOR VALUE RECEIVED, the undersigned, [WORKHORSE GROUP INC.] (the “Borrower”),
hereby unconditionally promises to pay to [               ] (the “Lender”), or
its registered assigns at the address specified in the Credit Agreement (as
hereinafter defined; each capitalized term used and not otherwise defined herein
having the meaning assigned to it in the Credit Agreement) in lawful money of
the United States and in immediately available funds, the unpaid amount of the
Obligations relating to the [Tranche One Loans][Tranche Two Loans] outstanding
under the Credit Agreement from time to time. Amounts evidenced hereby shall be
paid in the amounts and on the dates specified in Section 2 of the Credit
Agreement. [Any principal amount of this Note prepaid or repaid may not be
re-borrowed.]1 The outstanding principal balance of this Note together with all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date.

 

The holder of this Note is authorized (but not required) to endorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, the type and
amount of the Obligations relating to the [Tranche One Loans][Tranche Two Loans]
and the date, type and amount of each payment or prepayment in respect thereof.
Each such endorsement shall constitute prima facie evidence of the accuracy of
the information endorsed. The failure of such holder to make any such
endorsement or any error in any such endorsement shall not affect the
Obligations.

 

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of [__________] [●], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Wilmington Trust, National Association, as agent (the “Agent”), the financial
institutions from time to time party thereto as lenders, and any other entities
from time to time party thereto and (b) is subject to the provisions of the
Credit Agreement. This Note is secured as provided in the Loan Documents.
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and any guarantees, the terms and conditions upon
which the security interests and any guarantee were granted and the rights of
the holder of this Note in respect thereof. Borrower acknowledges and agrees
that Agent, as agent, may exercise all rights provided in the Loan Documents
with respect to this Note.

 

1 NTD: For Tranche One Loans only.

 

Ex. A-1

 

 

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all Obligations under the Credit Agreement as evidenced by this Note
shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether as
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE TERMS OF THE CREDIT AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE LAWS OF
ANY OTHER JURISDICTION THAT MIGHT BE APPLIED BECAUSE OF THE CONFLICTS OF LAWS
PRINCIPLES OF THE STATE OF NEW YORK (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

  WORKHORSE GROUP INC.       By:     Name:   Title:

  

Ex. A-2

 

 

EXHIBIT B

 

Form of Compliance Certificate

 

FORM OF COMPLIANCE CERTIFICATE

WORKHORSE GROUP INC.

COMPUTATION DATE: _____________ __, 20__

 

This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 6.1.4 of the Credit Agreement, dated as of December 31, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Workhorse Group Inc. (the “Borrower”), the financial
institutions from time to time party thereto as lenders (collectively, with
their permitted successors and assignees, the “Lenders”), and Wilmington Trust,
National Association, as Agent. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used in this Certificate have the meanings
provided in the Credit Agreement.

 

This Certificate relates to the [calendar month][Fiscal Quarter][Fiscal Year]
commencing on ___________ __, 20__ and ending on ____________ __, 20__ (such
latter date being the “Computation Date”).

 

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of the Borrower and its Subsidiaries. By executing this Certificate on
behalf of the Borrower and its Subsidiaries (and not in his personal capacity),
the undersigned hereby certifies to the Agent, for the benefit of the Lenders,
that as of the Computation Date:

 

(a) [Attached hereto as Annex I are a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such calendar month, together with (i)
consolidated statements of income and cash flows for such period prepared on a
basis consistent with GAAP, together with a comparison with the budget for such
period of the current Fiscal Year and (ii) the volume and average sales price
for the vehicles sold during such month, all certified by the chief financial
officer of the Borrower.]1

 

[Attached hereto as Annex I area consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated statements of income and cash flows for such Fiscal Quarter and for
the then elapsed portion of the Fiscal Year, in comparative form with the
consolidated statements of income and cash flows for the comparable periods in
the previous Fiscal Year, and notes thereto, all prepared in accordance with
GAAP and certified by the chief financial officer of the Borrower stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in Section 6.1.1 of the Credit
Agreement, subject to normal yearend audit adjustments, and (ii) a narrative
report and management’s discussion and analysis, of the financial condition and
results of operations for such Fiscal Quarter and the then elapsed portion of
the Fiscal Year, as compared to the comparable periods in the previous Fiscal
Year.]2



 

1 INCLUDE FOR MONTHLY FINANCIAL DELIVERABLES.

2 INCLUDE FOR QUARTERLY FINANCIAL DELIVERABLES.

 

Ex. B-1

 

 

[Attached hereto as Annex I are (i) the consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Year and related
consolidated statements of income, cash flows and stockholders’ equity for such
Fiscal Year, in comparative form with such financial statements as of the end
of, and for, the preceding Fiscal Year, and notes thereto, all prepared in
accordance with GAAP and accompanied by an opinion of Grant Thornton LLP or
other independent public accountants of recognized national standing (which
opinion shall not be qualified as to scope or contain any explanatory paragraph
expressing substantial doubt about the ability of the Borrower and its
Subsidiaries to continue as a going concern (other than solely with respect to ,
or resulting solely from (i) an upcoming maturity date of the Loans occurring
within one year from the time such report is delivered or (ii) any potential
inability to satisfy any financial covenant set forth in the Credit Agreement on
a future date or in a future period)), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
the dates and for the periods specified in accordance with GAAP and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for
such Fiscal Year, as compared to amounts for the previous Fiscal Year.]3

 

(b) The financial statements delivered with this Certificate in accordance with
Section 6.1.[1][2][3] of the Credit Agreement fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries (subject
to the absence of footnotes and to normal year-end audit adjustments in the case
of unaudited financial statements).

 

(c) As of the Computation Date, the Loan Parties are in compliance in all
respects with the financial covenants set forth in Section 7.19 of the Credit
Agreement. Set forth on Attachment 1 hereto are calculations showing compliance
with Section 7.19.1 of the Credit Agreement [and Section 7.19.2 and Section
7.19.3 of the Credit Agreement]4 as of the Computation Date.

 

(d) No Event of Default or Default has occurred and is continuing [except as set
forth on Attachment 2 hereto, which includes a description of the nature and
period of existence of such Event of Default or Default and what action the
applicable Loan Parties have taken, are taking, or propose to take with respect
thereto].



 

3 INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES.

4 INCLUDE FOR QUARTERLY AND ANNUAL FINANCIAL DELIVERABLES.

 

[Signature Page Follows]

 

Ex. B-2

 

 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
and delivered, and the certification and warranties contained herein to be made
by its chief financial officer, as of the date first above written.

 

  WORKHORSE GROUP INC.         By:     Name:     Title: Chief Financial Officer

 

Ex. B-3

 

 

Attachment 1

 

Schedule to Compliance Certificate: Dated as of [ ]

 

1. Liquidity

 

The amount of Qualified Cash of the Borrower and its Subsidiaries:  $        
The amount required by Section 7.19.1 of the Credit Agreement:  $4,000,0005

 

Compliance: [Yes] [No]

 

2. Total Leverage Ratio6

 

The Total Leverage Ratio for the fiscal quarter ended [ ]7:  $ 

 

Calculation of the Total Leverage Ratio:

[     ]

 

The maximum Total Leverage Ratio

permitted by Section 7.19.2 of the Credit

Agreement is the ratio set forth in the table

below opposite such date:

 

Date  Maximum Total Leverage Ratio  September 30, 2019   4.50:1.00  December 31,
2019   4.50:1.00  March 31, 2020   3.50:1.00  June 30, 2020   3.50:1.00 
September 30, 2020   3.50:1.00  December 31, 2020   3.50:1.00  March 31, 2021 
 2.50:1.00  June 30, 2021   2.50:1.00  September 30, 2021   2.50:1.00 

 



 

 

5 Applies starting on and after March 31, 2019.

6 Applies starting with the Fiscal Quarter ended September 30, 2019.

7 To be the fiscal quarter most recently ended.

 

Compliance: [Yes] [No]

 

Ex. B-4

 

 

3. Debt Service Coverage Ratio8

 

The Debt Service Coverage Ratio for the fiscal quarter ended [   ]9:  $ 

 

Calculation of the Debt Service Coverage

Ratio:

[     ]

 

The maximum Debt Service Coverage Ratio

permitted by Section 7.19.3 of the Credit

Agreement is the ratio set forth in the table

below opposite such date:

 

Date  Maximum Total Leverage Ratio  September 30, 2019   1.25:1.00  December 31,
2019   1.25:1.00  March 31, 2020   1.50:1.00  June 30, 2020   1.50:1.00 
September 30, 2020   1.50:1.00  December 31, 2020   1.50:1.00  March 31, 2021 
 1.50:1.00  June 30, 2021   1.50:1.00  September 30, 2021   1.50:1.00 

 

Compliance: [Yes] [No]



 

8 Applies starting with the Fiscal Quarter ended September 30, 2019.

 

9 To be the fiscal quarter most recently ended.

 

Ex. B-5

 

  

EXHIBIT C

 

Form of Tranche Two Borrowing Request

[ ], 20[ ]

 

Wilmington Trust, National Association

50 South Sixth Street, Ste. 1290

Minneapolis, MN 55402

Attention of: Jamie Roseberg, Relationship Manager

 

Re: Tranche Two Borrowing Request

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 31,
2018 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Workhorse Group Inc., in its capacity, as borrower (the “Borrower”), Wilmington
Trust, National Association, as administrative agent and collateral agent (the
“Agent”) for the financial institutions from time to time party thereto as
lenders (collectively, with their permitted successors and assignees, the
“Lenders”), and the Lenders from time to time party thereto, pursuant to which
the Lenders have agreed to extend term loans to the Borrower on the terms and
subject to the conditions set forth in the Credit Agreement. Capitalized terms
used but not defined herein have the meanings assigned to them in the Credit
Agreement.

 

The Borrower hereby requests Tranche Two Loans in the aggregate principal amount
of $[ ] be disbursed on [ ]1, 20[  ] to the Reserve Account. This serves as an
irrevocable Borrowing Request pursuant to and in accordance with Section 4.2.1
of the Credit Agreement.

 

The undersigned hereby certifies, represents and warrants that (i) the
applicable conditions set forth in Section 4.2 of the Credit Agreement have been
satisfied as of the date hereof or will be satisfied on the date of the proposed
Tranche Two Funding specified in the paragraph above, (ii) attached hereto in
Exhibit A are copies of the Subject Purchase Orders, each of which is in full
force and effect without modification as of the date hereof, against which the
Tranche Two Loans requested hereby are requested to be made, and (iii) set forth
in Exhibit B attached hereto are calculations setting forth the anticipated
production costs and anticipated margin of return, in each case, associated with
the Subject Purchase Orders attached hereto in Exhibit A.

 

The officer signing below is the chief executive officer or chief financial
officer of the Borrower and is authorized to request the Tranche Two Loans
contemplated hereby and issue this Borrowing Request on behalf of the Borrower.

 

[Signature Pages Follow]



 

1 To be not less than 15 days after the date hereof.

 

Ex. C-1

 

 

  Sincerely,       WORKHORSE GROUP INC.       By:
                                                                              
Title: [Chief Executive Officer/Chief   Financial Officer]   Name:

  



Ex. C-2



